Exhibit 10.1

 

STANDBY PURCHASE AGREEMENT

by and among

TRADE STREET RESIDENTIAL, INC.,

SENATOR GLOBAL OPPORTUNITY FUND LP,

and

SENATOR GLOBAL OPPORTUNITY INTERMEDIATE FUND L.P.

Dated as of November 12, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I CERTAIN DEFINITIONS

     1    Section 1.1    Certain Definitions.      1   

ARTICLE II THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

     7    Section 2.1    The Rights Offering.      7    Section 2.2    Backstop
Commitment.      9   

ARTICLE III ADDITIONAL PURCHASE COMMITMENT

     10    Section 3.1    Additional Purchase Commitment.      10   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     11    Section 4.1    Organization.      11    Section 4.2    Authorization.
     11    Section 4.3    Capitalization.      12    Section 4.4    Valid
Issuance of Shares.      12    Section 4.5    Non-Contravention; Governmental
Authorizations.      13    Section 4.6    Litigation.      14    Section 4.7   
Proxy Statement      14    Section 4.8    Compliance with Laws; Permits.      14
   Section 4.9    Environmental Matters      14    Section 4.10    Periodic
Filings; Financial Statements.      15    Section 4.11    Absence of Certain
Changes.      16    Section 4.12    Brokers and Finders.      17    Section 4.13
   Taxes.      17    Section 4.14    Integration; Other Issuances of Shares.   
  17    Section 4.15    No General Solicitation.      17    Section 4.16   
Offering; Exemption.      18    Section 4.17    No Manipulation or
Stabilization.      18    Section 4.18    Investment Company Act.      18   
Section 4.19    Employee Relations.      18    Section 4.20    REIT Status.     
18    Section 4.21    Insurance.      18    Section 4.22    Acknowledgment
Regarding Investor’s Purchase of Shares.      19    Section 4.23    No
Additional Agreements.      19    Section 4.24    Title.      19    Section 4.25
   Contracts.      19    Section 4.26    Employee Benefits.      20   
Section 4.27    Takeover Statutes      20    Section 4.28    No Further
Reliance.      20    Section 4.29    Off Balance Sheet Arrangements.      20   
Section 4.30    Transactions With Affiliates.      21    Section 4.31   
Acknowledgement Regarding Investors’ Trading Activity.      21    Section 4.32
   Shell Company Status      21    Section 4.33    HSR Matters      21   

 

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

     21    Section 5.1    Organization and Authority.      21    Section 5.2   
Authorization.      22    Section 5.3    Non-Contravention; Governmental
Authorization.      22    Section 5.4    Compliance with Laws.      22   
Section 5.5    Securities Act Compliance.      23    Section 5.6    Short Sales.
     23    Section 5.7    Market Stabilization.      23    Section 5.8   
Control.      23    Section 5.9    Financial Capability.      24    Section 5.10
   Brokers and Finders.      24    Section 5.11    Information.      24   
Section 5.12    Confidentiality.      24    Section 5.13    Investor Activities.
     24    Section 5.14    No Further Reliance.      24   

ARTICLE VI CONDITIONS TO CLOSING

     25    Section 6.1    Conditions to the Obligations of the Company and the
Investor.      25    Section 6.2    Conditions to the Obligations of the
Company.      25    Section 6.3    Conditions to the Obligations of the
Investor.      26   

ARTICLE VII COVENANTS

     27    Section 7.1    Stockholder Approvals; Proxy Statement      27   
Section 7.2    Conduct of the Business.      28    Section 7.3    Efforts.     
28    Section 7.4    Financing; Exclusivity.      29    Section 7.5    Periodic
Filings; Financial Statements      29    Section 7.6    Publicity.      30   
Section 7.7    Share Listing.      30    Section 7.8    Tax Related Covenants.
     30    Section 7.9    Rule 144.      30    Section 7.10    Confidentiality.
     30    Section 7.11    Market Stabilization.      31    Section 7.12   
Incurrence of Indebtedness      31   

ARTICLE VIII TERMINATION

     31    Section 8.1    Termination.      31    Section 8.2    Effects of
Termination.      32   

ARTICLE IX INDEMNIFICATION AND CONTRIBUTION

     33    Section 9.1    Indemnification.      33   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE X MISCELLANEOUS

     35    Section 10.1    Interpretation      35    Section 10.2    Survival.
     35    Section 10.3    Legends.      35    Section 10.4    Notices.      36
   Section 10.5    Further Assurances.      36    Section 10.6    Amendments and
Waivers.      37    Section 10.7    Fees and Expenses.      37    Section 10.8
   Successors and Assigns.      37    Section 10.9    Governing Law.      37   
Section 10.10    Jurisdiction.      37    Section 10.11    Waiver Of Jury Trial.
     38    Section 10.12    Entire Agreement.      38    Section 10.13    Effect
of Headings and Table of Contents.      38    Section 10.14    Severability.   
  38    Section 10.15    Counterparts; No Third Party Beneficiaries.      38   
Section 10.16    Remedies.      38    Section 10.17    Adjustment to Shares.   
  40    Section 10.18    Notices and Consents.      40   

Annexes

Annex I – Stockholders Agreement

Annex II – Press Release

Annex III – Investor Allocation Schedule

Annex IV – Draft of Form 10-Q for the period ended September 30, 2013

Annex V – Board Policy

 

-iii-



--------------------------------------------------------------------------------

STANDBY PURCHASE AGREEMENT dated as of November 12, 2013 (this “Agreement”) by
and among Trade Street Residential, Inc., a Maryland corporation (the
“Company”), and the investment entities managed or advised by Senator Investment
Group LP, a Delaware limited partnership (the “Adviser”), as set forth on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”).

BACKGROUND

WHEREAS, the Company has proposed to offer and sell certain shares (the
“Shares”) of Common Stock (as defined below) pursuant to a Rights Offering (as
defined below), on the terms and subject to the conditions set forth herein;

WHEREAS, the Company desires that the Investors provide, and the Investors have
agreed to provide, a Backstop Commitment (as defined below) to the Rights
Offering, on the terms and subject to the conditions set forth herein;

WHEREAS, the Company desires to offer and the Investors have agreed to accept,
the Additional Purchase Commitment (as defined below) providing for the
Investors to purchase additional shares of Common Stock, on the terms and
subject to the conditions set forth herein; and

WHEREAS, in connection with their purchase of Common Stock pursuant to the
Backstop Commitment and the Additional Purchase Commitment, the Investors wish
to receive certain additional rights related to its Common Stock, and the
Company desires to grant such rights on the terms and subject to the conditions
set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement, the terms have the
following meanings:

“10b-5 Representation” shall have the meaning set forth in Section 2.1(e).

“Acquired Shares” shall have the meaning set forth in Section 3.1(a).

“Acquisition Transaction” means a (A) a merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, share exchange, business combination or similar transaction
involving the Company or (B) any other direct or indirect acquisition involving
50% or more of the total voting power of the Company, or all or substantially
all of the consolidated total assets (including equity securities of its
Subsidiaries) of the Company.

“Additional Acquired Shares” shall have the meaning set forth in Section 3.1(a).

“Additional Purchase Commitment” shall have the meaning set forth in
Section 3.1(a).

“Additional Purchase Commitment Fee” shall have the meaning set forth in
Section 3.1(c).

 

1



--------------------------------------------------------------------------------

“Additional Purchase Commitment Fee Shares” shall have the meaning set forth in
Section 3.1(c).

“Adviser” shall have the meaning set forth in the Preamble.

“Affiliate” of any Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such Person; provided, for purposes of this Agreement, the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Investor.

“Affiliated Purchaser” shall have the meaning set forth in Section 10.8.

“Aggregate Offered Shares” shall have the meaning set forth in Section 2.1(f).

“Agreement” shall have the meaning set forth in the Preamble.

“Agreements and Instruments” shall have the meaning set forth in Section 4.5(a).

“Backstop Acquired Shares” shall have the meaning set forth in Section 2.2(a).

“Backstop Commitment” shall have the meaning set forth in Section 2.2(a).

“Backstop Commitment Fee” shall have the meaning set forth in Section 2.2(d).

“Backstop Commitment Fee Shares” shall have the meaning set forth in
Section 2.2(d).

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all Securities that such “person” has the right to
acquire by conversion or exercise of other Securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have
correlative meaning.

“Benefit Plan” shall have the meaning set forth in Section 4.26(a).

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized to close in New York, New York.

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock or equity securities issued by the Company.

“CERCLA” shall have the meaning set forth in Section 4.9(b).

“Change of Control Limitation” shall have the meaning set forth in Section 3.2.

“Closing” shall have the meaning set forth in Section 2.2(b).

“Closing Date” shall have the meaning set forth in Section 2.2(b).

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning set forth in the Preamble.

“Company Liquidated Damages Amount” shall have the meaning set forth in
Section 10.16(a).

“Company SEC Documents” shall have the meaning set forth in Section 4.9(a).

“Company Stockholder Approval” means, approval, by a majority of the votes cast
at a duly constituted meeting of the Company’s stockholders, of the Company’s
issuance of the Acquired Shares to the Investor, and the possible change of
control of the Company as a result of the Company’s issuance of the Acquired
Shares to the Investor.

“Confidentiality Agreement” means the Confidentiality Agreement between the
Company and the Adviser dated October 4, 2013.

“Control” has the meaning specified in Rule 12b-2 under the Exchange Act.

“Credit Agreement” means the Credit Agreement among the Operating Partnership
and BMO Harris Bank, N.A. dated January 31, 2013.

“Current Loan” shall have the meaning set forth in Section 7.12.

“Environmental Law” or “Environmental Laws” shall have the meaning set forth in
Section 4.9(b).

“EPA” shall have the meaning set forth in Section 4.9(a).

“Equity Incentive Plan” shall mean the Company’s 2013 Equity Incentive Plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to the Company or any Subsidiary, any
member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code of which the Company or such Subsidiary is a member.

“Excess Common Stock” shall have the meaning set forth in Section 3.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exclusivity Period” shall have the meaning set forth in Section 7.4.

“Expense Cap” shall have the meaning set forth in Section 10.7.

“Financing” shall have the meaning set forth in Section 7.4.

“FINRA” shall have the meaning set forth in Section 4.5(a).

“Form 10-Q” shall have the meaning set forth in Section 4.11(a).

“GAAP” means generally accepted accounting principles of the United States as in
effect on the date hereof.

 

3



--------------------------------------------------------------------------------

“General Partner” shall have the meaning set forth in Section 4.1(b).

“Governmental Entity” shall have the meaning set forth in Section 4.5(a).

“Governmental Licenses” shall have the meaning set forth in Section 4.8(c).

“Hazardous Material” shall have the meaning set forth in Section 4.9(b).

“HSR Act” shall have the meaning set forth in Section 7.3.

“Incidental Liens” shall mean (i) Liens for taxes, assessments, levies or other
governmental charges (but not Liens for cleanup expenses arising pursuant to
Environmental Law) not yet due (subject to applicable grace periods) or that are
being contested in good faith and by appropriate proceedings if, in each case,
adequate reserves with respect to such Liens are maintained on the books of the
Company in accordance with GAAP; (ii) carriers’, warehousemen’s, mechanics’,
landlords’, vendors’, materialmen’s, repairmen’s, sureties’ or other like Liens
arising in the ordinary course of business (or deposits to obtain the release of
any such Lien) and securing amounts not yet due or that are being contested in
good faith and by appropriate proceedings if, in the case of such contested
Liens, adequate reserves with respect to such Liens are maintained on the books
of the Company in accordance with GAAP; (iii) Liens incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation; (iv) easements, rights-of-way,
covenants, reservations, exceptions, encroachments, zoning and similar
restrictions and other similar encumbrances or title defects, in each case
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount, and that do not in any case singly or in the aggregate
materially detract from the value or usefulness of the Property subject to such
Liens or materially interfere with the ordinary conduct of the business of the
Company and its Subsidiaries, taken as a whole; (v) bankers’ liens arising by
operation of Law; and (vi) rights of lessees and sublessees in assets leased by
the Company or any Subsidiary as of the date hereof or otherwise in the ordinary
course of business and not otherwise prohibited by this Agreement.

“Indebtedness” shall mean all indebtedness for borrowed money or capital lease
obligations that is required to be classified as debt in Company’s financial
statements in accordance with GAAP, and shall not include indebtedness under
securitization and other accounts receivable factoring and financing programs.

“Indemnified Person” shall have the meaning set forth in Section 9.1(a).

“Indemnifying Party” shall have the meaning set forth in Section 9.1(a).

“Information” shall have the meaning set forth in Section 7.10.

“Insurance Policies” shall have the meaning set forth in Section 4.21.

“Investment Company Act” shall have the meanings set forth in Section 4.17.

“Investors” shall have the meaning set forth in the Preamble.

“Investment Decision Package” means the Prospectus, together with any Issuer
Free Writing Prospectus used by the Company in connection with the Rights
Offering.

“Issuer Free Writing Prospectus” means each “issuer free writing prospectus” (as
defined in Rule 433 of the rules promulgated under the Securities Act) prepared
by or on behalf of the Company or used or referred to by the Company in
connection with the Rights Offering.

 

4



--------------------------------------------------------------------------------

“Knowledge of the Company” means the actual knowledge after due inquiry of one
or more of Michael Baumann, David Levin and Richard Ross.

“Law” means any federal, state, local or foreign law (including the Foreign
Corrupt Practices Act of 1977, as amended, and the laws implemented by the
Office of Foreign Assets Control, United States Department of Treasury), statute
or ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, license or permit of any Governmental
Entity.

“Liabilities” shall have the meaning set forth in Section 9.1(a).

“Lien” shall have the meaning set forth in Section 4.1(c).

“Losses” shall have the meaning set forth in Section 10.16(a).

“Management Shares” shall have the meaning set forth in Section 6.3(h).

“Material Adverse Effect” means (i) any material adverse change, or any
development that is or would be reasonably expected to have a material adverse
change, in or affecting the condition (financial or otherwise), the business,
the properties or the results of operations of the Company and the Subsidiaries
taken as a whole or (ii) any material adverse effect on the ability of the
Company, subject to the approvals and other authorizations set forth in
Section 4.5, to consummate the transactions contemplated by this Agreement;
provided that any such development resulting or arising from or relating to any
of the following matters shall not be considered when determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur:
(i) any change, development, occurrence or event affecting the businesses or
industries in which the Company and its Subsidiaries operate; (ii) any
conditions in or changes affecting the United States general economy or the
general economy in any geographic area in which the Company or its Subsidiaries
operate or developments in the financial and securities markets and credit
markets in the United States or elsewhere in the world; (iii) national or
international political conditions and changes in political conditions,
including acts of war (whether or not declared), armed hostilities and
terrorism, or developments; (iv) any conditions resulting from natural
disasters; (v) changes in any Laws or GAAP; (vi) changes in the market price or
trading volume of Common Stock or any other equity, equity-related or debt
securities of the Company or its Affiliates (it being understood that the
underlying circumstances, events or reasons giving rise to any such change (to
the extent not excluded by this definition) can be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur); (vii) any failure to meet any internal or public
projections, forecasts, estimates or guidance for any period (it being
understood that the underlying circumstances, events or reasons giving rise to
any such failure (to the extent not excluded by this definition) can be taken
into account in determining whether a Material Adverse Effect has occurred or
would reasonably be expected to occur); (viii) actions or omissions of the
Company expressly required by the terms of this Agreement; and (ix) the public
disclosure of this Agreement or the transactions contemplated hereby; provided,
however, that developments set forth in clauses (i), (ii), (iii), (iv) and
(v) above may be taken into account in determining whether there has been or is
a Material Adverse Effect if and only to the extent such developments have a
materially disproportionate impact on the Company and its Subsidiaries, taken as
a whole, relative to the other participants in the industries in which the
Company or its Subsidiaries operate.

“MGCL” means the General Corporation Law of the State of Maryland.

“NASDAQ” means the NASDAQ Global Market.

“Operating Partnership” shall have the meaning set forth in Section 4.1(b).

“Oversubscription Privilege” shall have the meaning set forth in Section 2.1(f).

 

5



--------------------------------------------------------------------------------

“PCB” shall have the meaning set forth in Section 4.9(a).

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

“Preliminary Prospectus” means each prospectus included in the Registration
Statement (and any amendments thereto) before it becomes effective, any
prospectus filed with the SEC pursuant to Rule 424(a) under the Securities Act
and the prospectus included in the Registration Statement, at the time of
effectiveness that omits information permitted to be excluded under Rule 430A
under the Securities Act

“Previously Disclosed” means (i) information set forth in the Company’s
Registration Statement on Form S-11 (File No. 333-185936) initially filed with
the SEC on January 8, 2013, including any amendment or supplement thereto and
any exhibits thereto (the “Form S-11”), the final prospectus filed with the SEC
on May 14, 2013 pursuant to Rule 424(b) (the “IPO Prospectus”) or its other
reports and forms filed with the SEC under Sections 13(a), 14(a) or 15(d) of the
Exchange Act on or after January 8, 2013 (except for risks and forward looking
information set forth or incorporated in the section “Risk Factors” in the Form
S-11 and the IPO Prospectus or in any forward looking statement disclaimers or
similar statements that are similarly non-specific and are predictive or forward
looking in nature) and (ii) the information set forth in the Schedules
corresponding as indicated on such Schedules to the provision of this Agreement
to which such information relates (provided that any disclosure with respect to
a particular paragraph or section of this Agreement or the Schedules shall be
deemed to be disclosed for other paragraphs and sections of the Agreement and
the Schedules to the extent that the relevance of such disclosure would be
reasonably apparent to a reader of such disclosure).

“Proceedings” shall have the meaning set forth in Section 9.1(a).

“Prospectus” shall have the meaning set forth in Section 2.1(e).

“Proxy Statement” means the definitive proxy statement to be filed with the SEC
relating to the Company Stockholder Approval and the transactions contemplated
hereunder, together with all amendments, supplements and exhibits thereto.

“Record Date” means the date as of which each holder of Common Stock shall be
offered one Right for each share of Common Stock held as of such date, which
date shall be selected by the Board in accordance with the MGCL and the
requirements of the NASDAQ.

“Registration Statement” shall have the meaning set forth in Section 2.1(a).

“REIT” shall have the meaning set forth in Section 4.19.

“Repayment Event” shall have the meaning set forth in Section 4.5(a).

“Representatives” means, with respect to a Person, such Person’s directors,
officers, investment bankers, attorneys, accountants and other advisors or
representatives.

“Right” means one transferable right to subscribe for, with respect to each
share of eligible Common Stock outstanding on the Record Date, at the Rights
Subscription Price, a number of shares of Common Stock equal to (A) 15,797,788
divided by (B) the number of shares of Common Stock outstanding on the Record
Date.

“Rights Offering” shall have the meaning set forth in Section 2.1(f).

“Rights Subscription Price” means a price per share equal to $6.33.

 

 

6



--------------------------------------------------------------------------------

“Rule 3-14 Financial Statements” shall have the meaning set forth in
Section 4.9(b).

“Schedules” means the disclosure schedules delivered by the Company to the
Investors concurrently with the execution of this Agreement.

“SEC” means the Securities and Exchange Commission.

“Securities” or “Security” means Capital Stock, limited partnership interests,
limited liability company interests, beneficial interests, warrants, options,
restricted stock units, notes, bonds, debentures, and other securities, equity
interests, ownership interests and similar obligations of every kind and nature
of any Person.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Shares” shall have the meaning set forth in the Recitals.

“Stockholders Agreement” means the Stockholders Agreement in the form attached
as Annex I.

“Subscription Notice” shall have the meaning set forth in Section 2.2(a).

“Subscription Period” shall have the meaning set forth in Section 2.1(f).

“Subsidiary” or “Subsidiaries” shall have the meaning set forth in
Section 4.1(c).

“Superior Transaction” means a bona fide written Financing or Acquisition
Transaction that the Board has determined in good faith after receiving the
advice of its financial advisors and outside legal counsel and in the exercise
of its duties under Maryland law is in the best interests of the Company and its
stockholders.

“Termination Fee” means seven million five hundred thousand dollars
($7,500,000), payable in cash.

“Voting Stock” means Capital Stock of the Company of the class or classes
pursuant to which the holders thereof have the general voting power under
ordinary circumstances (determined without regard to any classification of
directors) to elect at least a majority of the Board, managers or trustees of
the Company (irrespective of whether or not at the time Capital Stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency until the occurrence of such contingency).

ARTICLE II

THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

Section 2.1 The Rights Offering.

(a) As promptly as practicable after the date of this Agreement, but in no event
later than one (1) Business Day following the date of this Agreement, the
Company shall (i) prepare and file with the SEC the Proxy Statement and (ii)
prepare and file with the SEC a registration statement on Form S-11 (including
each amendment and supplement thereto, the “Registration Statement”), covering
the issuance of the Rights and the Common Stock issuable upon exercise of the
Rights in the Rights Offering. The Company shall not permit any securities to be
included in the Registration Statement other than the Rights and the Common
Stock issuable upon exercise of the Rights in the Rights Offering. The
Registration Statement (including all pre-effective and post-effective
amendments) and the Proxy Statement (and any amendment) shall be provided to the
Investors and their counsel prior to its filing with the SEC, and the Investors
and their counsel shall be given a reasonable

 

7



--------------------------------------------------------------------------------

opportunity to review and comment on such documents prior to their being filed
with the SEC. The Company shall duly consider in good faith any comments of the
Investors and their counsel to the Registration Statement and the Proxy
Statement.

(b) The Investors shall provide to the Company such information as the Company
may reasonably request in connection with the preparation and filing of the
Registration Statement. At the time such information is provided and at the
respective times the Registration Statement and any post-effective amendments
thereto become effective, no such information provided by the Investors shall
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(c) The Company shall use its reasonable best efforts to have the Registration
Statement declared effective by the SEC as promptly as practicable after such
filing. The Company shall take all action as may be reasonably necessary or
advisable so that the Rights Offering and the issuance and sale of the Acquired
Shares and the other transactions contemplated by this Agreement will be
effected in accordance with the applicable provisions of the Securities Act and
the Exchange Act and any state or foreign securities or blue sky laws.

(d) If at any time prior to the expiration of the Rights Offering any event
occurs as a result of which the Investment Decision Package, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it shall be necessary to amend or supplement the Investment Decision Package to
comply with applicable law, the Company will promptly notify the Investors of
any such event and prepare an amendment or supplement to the Investor Decision
Package that is reasonably acceptable in form and substance to the Investors
that will correct such statement or omission or effect such compliance.

(e) At the respective times the Registration Statement and any post-effective
amendments thereto become effective, the Registration Statement shall comply in
all material respects with the requirements as to form of Form S-11, and the
Registration Statement shall not include an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; provided,
that the Company shall make no such representation with respect to information
provided to it by the Investors under Section 2.1(b). Each Preliminary
Prospectus, as of its date, shall not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that the Company shall make no such representation with
respect to information provided to it by the Investors under Section 2.1(b). The
final prospectus relating to the Rights Offering filed pursuant to Rule 424 of
the Securities Act (as amended or supplemented, the “Prospectus”), as of its
date, shall not include an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, that
the Company shall make no such representation with respect to information
provided to it by the Investors under Section 2.1(b). The Investment Decision
Package, taken as a whole, as of the date of the commencement of the Rights
Offering and as of the date of the expiration of the Rights Offering, shall not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Company shall make no such representation with respect to information provided
to it by the Investors under Section 2.1(b). The representations set forth in
this Section 2.1(e) and in Section 4.7 are referred to as the “10b-5
Representation.”

(f) Promptly following the date on which the Registration Statement is declared
effective by the SEC, the Company shall print and file with the SEC the
Prospectus, distribute the Prospectus to stockholders of record as of the Record
Date and thereafter promptly commence the Rights Offering on the following
terms: (i) the Company shall distribute, at no charge, one Right to each holder
of record of Common Stock for each share of Common Stock held by such holder as
of the Record Date, (ii) each Right shall entitle the holder thereof to

 

8



--------------------------------------------------------------------------------

purchase, at the election of such holder, a number of shares of Common Stock
equal to (A) 15,797,788 divided by (B) the number of shares of Common Stock
outstanding on the Record Date, at the Rights Subscription Price, thereby
entitling such holders of Rights, in the aggregate, to subscribe for an
aggregate of approximately 15,797,788 shares of Common Stock (such actual
aggregate number, the “Aggregate Offered Shares”), provided that no fractional
shares of Common Stock shall be issued and the Rights Subscription Price
multiplied by the aggregate number of shares of Common Stock offered shall not
exceed the aggregate offering amount described in the Registration Statement,
(iii) each such Right shall be transferable, (iv) the rights offering shall
remain open for at least sixteen (16) days, or such longer period as required by
Law or as reasonably determined by the Company (such period, as may be extended
by the Company in its sole discretion, the “Subscription Period”), (v) each
holder who fully exercises all Rights held by such holder shall be entitled to
subscribe for additional shares of Common Stock that were not subscribed for in
the Rights Offering (the “Oversubscription Privilege”); provided, if the
remaining number of unsubscribed shares of Common Stock are insufficient to
satisfy all oversubscription requests pursuant to the Oversubscription
Privilege, all over-subscription requests shall be honored on a pro rata basis
in the manner to be set forth in the Prospectus, (vi) no Person may exercise the
Rights to the extent the exercise thereof would cause such Person to acquire
Beneficial Ownership in excess of 9.8% of the outstanding Capital Stock after
giving effect to the consummation of the Rights Offering and the Backstop
Commitment, and (vii) any Person who is, prior to the consummation of the Rights
Offering, the Beneficial Owner of in excess of 9.8% of the outstanding Capital
Stock shall be entitled to exercise the Rights (including any over-subscription
right) only to the extent necessary to maintain the same proportionate
Beneficial Ownership percentage that such Person had in the Capital Stock of the
Company prior to the consummation of the Rights Offering and the other
transactions contemplated hereby (such rights offering, the “Rights Offering”).

(g) The Company shall not amend any of the terms of the Rights Offering
described in Section 2.1(f)(i) through (v) or waive any material conditions to
the closing of the Rights Offering without the prior written consent of the
Investors, which consent may be withheld by the Investors in their sole
discretion. Subject to the terms and conditions of the Rights Offering, the
Company shall effect the closing of the Rights Offering as promptly as
practicable following the end of the Subscription Period. The closing of the
Rights Offering shall occur in the manner and on the terms of the Rights
Offering in Section 2.1(f), as shall be set forth in the Prospectus.
Notwithstanding the foregoing, the Company may extend the Subscription Period in
its sole and absolute discretion for a period of not greater than ten
(10) Business Days.

(h) The Company shall pay all of its expenses associated with the Registration
Statement, the Prospectus, the Rights Offering and the other transactions
contemplated hereby, including filing and printing fees, fees and expenses of
any subscription and information agents, fees and expenses of its counsel and
accounting fees and expenses and costs associated with clearing the Common Stock
offered thereby for sale under applicable state securities Laws.

Section 2.2 Backstop Commitment.

(a) Subject to the consummation of the Rights Offering and the terms and
conditions of this Agreement, the Investors shall purchase from the Company (in
amounts among the Investors as set forth on Annex III hereto), and the Company
shall sell and issue to the Investors, at a price per share equal to the Rights
Subscription Price, a number of shares of Common Stock (the “Backstop
Commitment”) equal to (x) the Aggregate Offered Shares minus the sum of
(y) (1) the number of shares of Common Stock subscribed for and purchased
pursuant to the Rights Offering and (2) the Management Shares. Within two
(2) Business Days after the closing of the Subscription Period, the Company
shall issue to the Investors a notice (the “Subscription Notice”) setting forth
the number of shares of Common Stock subscribed for in the Rights Offering and
the Management Shares to be acquired as contemplated by Section 6.3(h) and,
accordingly, the number of shares of Common Stock to be acquired by the
Investors pursuant to the Backstop Commitment. Shares of Common Stock acquired
by the Investors pursuant to the Backstop Commitment are collectively referred
to as the “Backstop Acquired Shares.”

 

9



--------------------------------------------------------------------------------

(b) On the terms and subject to the conditions set forth in this Agreement, the
closing of the Backstop Commitment (the “Closing”) shall occur on the later of
(i) simultaneously with the closing of the Rights Offering which shall occur no
later than the third Business Day following the issuance by the Company of the
Subscription Notice and (ii) the date that all of the conditions to the Closing
set forth in Article VII of this Agreement have been satisfied or waived (other
than those conditions that by their nature are to be satisfied at the Closing),
at 9:30 a.m. (New York City time) at the offices of Morrison & Foerster LLP,
2000 Pennsylvania, N.W., Suite 6000, Washington, DC 20006, or such other place,
time and date as shall be agreed between the Company and the Investors (the date
on which the Closing occurs, the “Closing Date”).

(c) At the Closing (i) the Company shall deliver to the Investors the
certificates representing the Backstop Acquired Shares against payment by or on
behalf of the Investors of the purchase price therefor by wire transfer in
immediately available funds to the account designated by the Company in writing,
(ii) the Company shall deliver all other documents and certificates required to
be delivered to the Investors pursuant to Section 6.3, and (iii) the Investors
shall deliver all documents and certificates required to be delivered to the
Company pursuant to Section 6.2.

(d) In the event the closing of the Rights Offering occurs, and in consideration
for the Investors agreeing to the Backstop Commitment, the Company shall pay to
the Investors at Closing a fee in the amount of three million seven hundred and
fifty thousand dollars ($3,750,000) payable in a number of shares of
unregistered Common Stock equal to $3,750,000 divided by the Rights Subscription
Price (the “Backstop Commitment Fee” and the shares of Common Stock issued to
the Investor, “Backstop Commitment Fee Shares”). For the avoidance of doubt, no
Backstop Commitment Fee shall be payable unless and until a closing of the
Rights Offering occurs and, to the extent the Rights Offering is not fully
subscribed, the Investors have closed the purchase of any Backstop Acquired
Shares.

ARTICLE III

ADDITIONAL PURCHASE COMMITMENT

Section 3.1 Additional Purchase Commitment.

(a) Subject to the consummation of the Rights Offering and the terms and
conditions of this Agreement, the Investors shall purchase from the Company at
the Rights Subscription Price in addition to any shares of Common Stock to be
purchased pursuant to the Backstop Commitment, a number of shares of Common
Stock, at the Rights Subscription Price in an aggregate amount equal to
$50,000,000 divided by the Rights Subscription Price (the “Additional Purchase
Commitment”). Shares of Common Stock acquired by the Investors pursuant to the
Additional Purchase Commitment are collectively referred to as the “Additional
Acquired Shares,” and together with the Backstop Acquired Shares, the Backstop
Commitment Fee Shares and the Additional Purchase Commitment Fee Shares, the
“Acquired Shares”).

(b) The closing of the Additional Purchase Commitment shall occur concurrently
with the Closing on the Closing Date at which time the Company shall deliver to
the Investors certificates representing the Additional Acquired Shares against
payment by or on behalf of the Investors of the purchase price therefor (as set
forth in this Section 3.1) by wire transfer in immediately available funds to
the account designated by the Company.

(c) In consideration for the Investors agreeing to the Additional Purchase
Commitment, the Company shall pay to the Investors at Closing a fee in the
amount of three million seven hundred and fifty thousand dollars ($3,750,000)
payable in a number shares of unregistered Common Stock equal to $3,750,000
divided by the Rights Subscription Price (the “Additional Purchase Commitment
Fee” and the shares of Common Stock issued to the Investor, “Additional Purchase
Commitment Fee Shares”), independent of the Backstop Commitment Fee.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as Previously Disclosed, the Company represents and warrants to the
Investors that:

Section 4.1 Organization.

(a) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Maryland, with corporate power
and authority to own or lease, as the case may be, its properties and conduct
its business. The Company has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or be in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) The Company is the sole member of Trade Street OP GP, LLC (the “General
Partner”), the sole general partner of the Trade Street Operating Partnership,
LP, a Delaware limited partnership (the “Operating Partnership”).

(c) Each of the General Partner, the Operating Partnership and each direct and
indirect “subsidiary” (as defined in Rule 12b-2 under the Exchange Act) of the
Operating Partnership (each of the General Partner, the Operating Partnership
and each subsidiary of the Operating Partnership being referred to as a
“Subsidiary” and collectively the “Subsidiaries”) has been duly organized and is
validly existing as a corporation, limited partnership or limited liability
company in good standing, as the case may be, under the laws of the jurisdiction
of its organization, with full power and authority (corporate or otherwise) to
own or lease, as the case may be, its properties and conduct its business and
has been duly qualified for the transaction of business as a foreign
corporation, limited partnership or limited liability company, as the case may
be, and is in good standing under the laws of each other jurisdiction in which
such qualification is required, whether by reason or the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
be in good standing would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; all of the outstanding shares of
capital stock or other equity interests of each Subsidiary have been duly
authorized and validly issued, are fully paid and non-assessable, have been
issued in material compliance with U.S. federal and state securities laws and
were not issued in violation of any preemptive or similar rights of any
securityholder of such Subsidiary or any other person; except as described in
the Registration Statement and the Prospectus, all of the outstanding shares of
capital stock or other equity interests of each Subsidiary are owned directly or
indirectly by the Company, free and clear of all security interests, liens,
mortgages, encumbrances, pledges, claims, equities or other defects of any kind
(collectively, “Liens”); and the only Subsidiaries are the entities listed on
Schedule 4.1(c) to this Agreement.

(d) The Company and the Subsidiaries are conducting their respective businesses
in compliance with all statutes, laws, rules, regulations, judgments, directives
and orders of any Governmental Entity applicable to them, except where the
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and none of the Company or the
Subsidiaries has received any communication asserting noncompliance with any
statute, law, rule, regulation, judgment, directive or order except where such
noncompliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.2 Authorization.

The Company has full corporate power and authority to enter into this Agreement
and the Stockholders Agreement. This Agreement and the Stockholders Agreement
have been duly authorized, executed and delivered

 

11



--------------------------------------------------------------------------------

by the Company. This Agreement and the Stockholders Agreement constitute valid
and binding obligations of the Company and are enforceable against the Company
in accordance with their terms, except as the enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws affecting
creditors’ rights generally and moratorium laws in effect from time to time and
by equitable principles restricting the availability of equitable remedies and
except to the extent that the indemnification and contribution provisions here
of may be limited by federal or state securities laws and public policy
considerations in respect thereof.

Section 4.3 Capitalization.

(a) As of the date hereof, (i) the Company is authorized to issue up to
1,000,000,000 shares of Common Stock and has 11,468,665 shares of Common Stock
outstanding (ii) the Company is authorized to issue up to 50,000,000 shares of
preferred stock that may be issued in one or more series, 423,326 shares of
which have been designated as “Class A Preferred Stock,” and 273,326 shares of
preferred stock, which have been designated as “Class A Preferred Stock,” are
outstanding, (iii) warants to acquire 139,215 shares of Common Stock are
outstanding and (iv) 4,329 shares of Common Stock remain available for future
issuance under the Equity Incentive Plan. The authorized and outstanding Common
Stock shall be set forth in the Registration Statement and shall be true and
correct as of the dates noted therein and as of the Closing. All of the
outstanding shares of Capital Stock and preferred stock have been duly and
validly authorized and issued and are fully paid and non-assessable and were not
issued in violation of any pre-emptive rights, resale rights, rights of first
refusal or similar rights.

(b) Except pursuant to this Agreement and the sale of the Management Shares,
there are no outstanding rights (contractual or otherwise), warrants or options
to acquire, or instruments convertible into or exchangeable or exercisable for,
or agreements or understandings with respect to the sale or issuance of, any
shares of capital stock of or other equity interest in the Company.

(c) Except as set forth on Schedule 4.3(c) to this Agreement, there are no
persons with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or otherwise registered by the
Company under the Securities Act.

(d) The Company has not granted to any person or entity, a stock option or other
equity-based award to purchase or receive common stock of the Company or
partnership units of the Operating Partnership pursuant to the Equity Incentive
Plan.

(e) Since the close of business on October 31, 2013, no shares of capital stock
or other equity securities or voting interest in the Company or any of its
Subsidiaries have been issued or reserved for issuance or become outstanding,
other than the shares to be issued hereunder. Other than as set forth in the
Stockholders Agreement and the Articles of Restatement, neither the Company nor
any of its Subsidiaries is party to or otherwise bound by or subject to any
outstanding option, warrant, call, subscription or other right (including any
preemptive right), agreement or commitment which (x) restricts the transfer of
any shares of capital stock of the Company or (y) relates to the voting of any
shares of capital stock of the Company or any of its Subsidiaries.

Section 4.4 Valid Issuance of Shares.

The Acquired Shares have been duly and validly authorized (assuming Company
Stockholder Approval) and, when issued and delivered against payment therefor as
provided herein, will be validly issued, free from all taxes, liens (other than
liens created by the Investors) and charges with respect to the issue thereof,
fully paid and non-assessable, will not be subject to the preemptive or similar
rights of any securityholder of the Company or any other person and will conform
to the description of the Common Stock in the Registration Statement; no holder
is or will be subject to personal liability by reason of being such a holder;
and no further approval or authority of the stockholders of the Company or the
Board is required for the issuance and sale of the Acquired Shares other than as
contemplated herein.

 

12



--------------------------------------------------------------------------------

Section 4.5 Non-Contravention; Governmental Authorizations.

(a) Except as described in Schedule 4.5(a) to this Agreement, the issue and sale
of the Acquired Shares by the Company, the execution, delivery and performance
of this Agreement by the Company, the compliance by the Company with all of the
provisions of this Agreement, and the consummation of the transactions herein
contemplated will not conflict with or constitute a breach or violation of any
of the terms or provisions of, or constitute a default under, any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease or other
agreement or instrument to which the Company or any of the Subsidiaries is a
party or by which the Company or any of the Subsidiaries is bound or to which
any of the property or assets of the Company or any of the Subsidiaries is
subject (collectively, the “Agreements and Instruments”), except for such
conflicts, breaches, violations or defaults that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
nor will any such action (A) result in any violation of the provisions of the
articles of restatement or bylaws of the Company or similar organizational
documents of the Subsidiaries, (B) result in any violation of any law, statute,
order, rule, regulation or judgment of any federal, state, local or foreign
court, arbitrator, regulatory authority or governmental agency or body having
jurisdiction over the Company or the Subsidiaries or any of their property or
assets (each, a “Governmental Entity”), (C) result in the creation or imposition
of any Lien upon any property, assets or operations of the Company or the
Subsidiaries pursuant to, any of the Agreements and Instruments, except, with
respect to clauses (B) and (C), for such violations or Liens that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (D) constitute a Repayment Event (as defined below) under any
of the Agreements or Instrument (x) that would require the Company to make a
payment of at least $10,000,000 or (y) that could reasonably be expected to have
a Material Adverse Effect; no filing with, or consent, approval, authorization,
license, order, registration, qualification or decree of, any Governmental
Entity is required for the issue and sale of the Acquired Shares by the Company,
the execution, delivery and performance of, or compliance with, this Agreement
by the Company or the consummation of the transactions contemplated by this
Agreement, except the registration of the Rights and the Shares under the
Securities Act, the registration of the Rights under the Exchange Act, the
listing of the Rights and the shares acquired in the Rights Offering by NASDAQ,
the filing of the Proxy Statement, the filing of any document that may be
required under the rules and regulations of the Financial Industry Regulatory
Authority, Inc. (“FINRA”), the filing of any document that may be required by
NASDAQ, all approvals and authorizations of, filings with, and notifications
under the HSR Act, and except for such filings, consents, approvals,
authorizations, registrations, qualifications or decrees as have been made or
obtained or as may be required under state securities or the laws of any foreign
jurisdiction in connection with the purchase and distribution of the Acquired
Shares. The term “Repayment Event” means any event or condition that gives the
holder of any note, debenture or other evidence of Indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such note, debenture or other evidence of
Indebtedness by the Company or any Subsidiary.

(b) None of the Company or the Subsidiaries is (A) in violation of its charter,
bylaws or similar organizational documents, as the case may be or (B) in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any of the Agreements and Instruments, except, with
respect to clause (B), for such defaults that would not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

(c) Other than as described on Schedule 4.5(c) to this Agreement, there are no
legal or governmental actions, suits, investigations or proceedings brought
before or by any Governmental Entity, now pending or, to the Knowledge of the
Company, threatened or contemplated by any Governmental Entity or others, to
which the Company or any Subsidiary is a party or of which any property or
assets of the Company or any Subsidiary is the subject (A) that are required to
be disclosed by the Securities Act or Exchange Act or the rules and regulations
of the SEC thereunder and not disclosed therein, (B) which, if determined
adversely to the Company or any Subsidiary, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (C) that
could adversely affect the consummation of the transactions contemplated in this
Agreement; and there are no contracts or other documents of the Company or any
of the Subsidiaries that are required to be disclosed

 

13



--------------------------------------------------------------------------------

or to be filed as exhibits to any of the documents Previously Disclosed, by the
Exchange Act or the rules and regulations of the SEC thereunder which have not
been so described and filed.

Section 4.6 Litigation.

There are no actions, suits or proceedings pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, except
actions, suits or proceedings which if determined adversely to the Company or
any of its Subsidiaries, would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.

Section 4.7 Proxy Statement

The Proxy Statement will not, on the date it is first mailed to stockholders of
the Company, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading and will not, at the time of the Company Stockholder Approval,
omit to state any material fact necessary to correct any statement in any
earlier communication from the Company with respect to the solicitation of
proxies for the Company Stockholder Approval which shall have become false or
misleading in any material respect. The Proxy Statement will comply as to form
in all material respects with the applicable requirements of the Exchange Act.
Notwithstanding the foregoing, the Company makes no representation or warranty
with respect to information furnished to the Company in writing by the Investors
for inclusion or incorporation by reference in any of the foregoing documents.

Section 4.8 Compliance with Laws; Permits.

(a) The Company and each of its Subsidiaries have conducted their businesses in
compliance in all material respects with all applicable Laws and applicable
stock exchange requirements.

(b) The Company is in compliance, in all material respects, with the provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations of the SEC thereunder applicable to it.

(c) Each of the Company and the Subsidiaries possess such permits, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate Governmental entities necessary to conduct
the business now operated by the Company and the Subsidiaries, except where the
failure to possess such Governmental Licenses would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; the
Company and the Subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses, except where the failure so to comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; all of the Governmental Licenses are, to the Knowledge of the
Company, valid and in full force and effect except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and none of the Company or the
Subsidiaries has received any notice of proceedings relating to the revocation,
termination or modification of any such Governmental Licenses which, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.9 Environmental Matters

(a) (a) Except as would not have, individually or in the aggregate, a Material
Adverse Effect: (i) each of the Company and the Subsidiaries and their
respective properties described in the Company SEC Documents or other assets
have been and are in compliance with, and none of the Company or the
Subsidiaries has any pending or, to the Knowledge of the Company, threatened
liability under applicable Environmental Laws (as defined below); (ii) none of
the Company, the Subsidiaries, or, to the Knowledge of the Company, any Person
has

 

14



--------------------------------------------------------------------------------

at any time Released (as defined below) or otherwise disposed of Hazardous
Materials (as defined below) on, to or from the properties or other assets
currently or previously owned by the Company or the Subsidiaries, except for
such Releases or dispositions that are in compliance with Environmental Laws, or
that have been remediated in accordance with Environmental Laws; (iii) none of
the Company or the Subsidiaries has received any notice and each is otherwise
unaware of any Release of Hazardous Materials in violation of Environmental Law
into waters (including, but not limited to, groundwater and surface water) on,
beneath or adjacent to the properties or other assets, or onto the properties or
other assets owned by any of the Company or the Subsidiaries; (iv) none of the
Company or the Subsidiaries has received any notice of nor has there been, any
occurrence or circumstance which, with notice or passage of time or both, would
give rise to a claim under or pursuant to any applicable Environmental Law or
common law by any governmental or quasi-governmental body or any third party
with respect to the properties described in the Company SEC Documents of the
Company or the Subsidiaries, or arising out of the conduct of the Company or the
Subsidiaries; and (v) neither the properties nor any other assets currently
owned by any of the Company or the Subsidiaries is included, nor has the Company
or the Subsidiaries received notice of the proposed inclusion of such properties
or assets, on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency (the “EPA”) or any similar list or
inventory issued pursuant to any other applicable Environmental Law or issued by
any other Governmental Entity; and (vi) to the Knowledge of the Company there
have not been and are no (A) underground storage tanks, (B) polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment, (C) asbestos or asbestos
containing materials, (D) lead-based paints, or (E) dry-cleaning facilities, in
each case in, on, or under any property or other assets owned by any of the
Company or the Subsidiaries.

(b) As used herein, (i) “Environmental Law” (and collectively, “Environmental
Laws”) shall mean any applicable civil or criminal federal, state, local or
foreign Law or other requirement of any Governmental Authority relating to
pollution or protection of the environment, natural resources, public and
employee health and safety or to Hazardous Materials, including without
limitation, Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601-9675 (“CERCLA”), the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §§ 5101-5128, the Solid Waste Disposal
Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances
Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42 U.S.C. §§
7401-7671q, the Clean Water Act (the Federal Water Pollution Control Act), 33
U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26, and
the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678; (ii) “Hazardous
Material” shall include any flammable explosives, radioactive materials,
hazardous materials, hazardous wastes, toxic substances or related materials,
asbestos or any hazardous material as defined or regulated by any Environmental
Law; and (iii) “Release” shall mean any release, spill, emission, leaking,
pumping, pouring, dumping, emptying, injection, deposit, disposal, discharge,
dispersal, leaching, or migration on or into the indoor or outdoor environment
or into or out of any property (including the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Material).

Section 4.10 Periodic Filings; Financial Statements.

(a) Since May 13, 2013, the Company has timely filed all reports, registrations,
documents, filings, statements and submissions, together with any required
amendments thereto (collectively the “Company SEC Documents”), that were
required to be filed with the SEC under the Securities Act and the Exchange Act.
As of their respective filing dates, the Company SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the Company SEC Documents contained, when filed
with the SEC, and if amended, as of the date of such amendment, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances in which they were made, not misleading, except to
the extent corrected by a subsequently filed document with the SEC.

 

15



--------------------------------------------------------------------------------

(b) (i) The financial statements included in the Company SEC Documents, together
with the supporting schedules, if any, and notes, present fairly in all material
respects the consolidated financial condition of the Company and its
consolidated subsidiaries at the dates indicated and the consolidated results of
operations, cash flows and changes in stockholders’ equity of the Company and
its consolidated subsidiaries for the periods specified and such financial
statements and supporting schedules, if any, have been prepared in conformity
with GAAP applied on a consistent basis throughout the periods covered thereby;
(ii) the statements of revenues and certain expenses of certain properties
acquired or to be acquired (“Rule 3-14 Financial Statements”) in the Company SEC
Documents comply with Rule 3-14 of Regulation S-X; (iii) the pro forma financial
statements and the related notes thereto in the Company SEC Documents present
fairly the information shown therein and have been compiled on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein, and comply as to form in
all material respects with Article 11 of Regulation S-X; and (iv) to the extent
applicable, all disclosures in the Company SEC Documents regarding “non-GAAP
financial measures” (as defined in the rules and regulations of the SEC) comply
in all material respects with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act and the Exchange Act.

(c) Each of the accounting firms that has audited financial statements prepared
in conformity with GAAP included in Company SEC Documents is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act, the rules and regulations of the SEC thereunder and the rules of
the Public Company Accounting Oversight Board. Each accounting firm that has
audited Rule 3-14 Financial Statements included in Company SEC Documents is
independent pursuant to applicable standards of the accounting profession.

(d) The Company and the Subsidiaries maintain a system of internal control over
financial reporting (as defined in Rule 13a-15 under the Exchange Act)
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with the management’s general or specific authorization,
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(C) access to assets is permitted only in accordance with the management’s
general or specific authorization and (D) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences; Except as set forth on Schedule
4.10(d), since the end of the Company’s most recent audited fiscal year, there
has been no material weakness or significant deficiency in such internal control
over financial reporting (whether or not remediated) and no change in such
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, such internal control over financial
reporting; to the Company’s Knowledge there has not been any fraud, whether or
not material, that involves management or other employees who have a role in
internal control over financial reporting; and, with respect to any material
weaknesses and significant deficiencies known to the Company as of the date
hereof, the Company has remediated such material weaknesses and significant
deficiencies.

(e) The Company has established and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for it and
the Subsidiaries that are designed to ensure that information required to be
disclosed by the Company in the reports that it will be required to file or
submit under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and regulations and forms
and that material information relating to the Company and the Subsidiaries is
made known to the Company’s chief executive officer and its chief financial
officer by others within those entities to allow timely decisions regarding
disclosures.

Section 4.11 Absence of Certain Changes.

(a) None of the Company or any of the Subsidiaries has sustained since the date
of the latest financial statements included in the Company SEC Documents any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or action, order or decree of any Governmental Entity; and, since the date of
the latest financial statements included in the

 

16



--------------------------------------------------------------------------------

Company SEC Documents and other than disclosed in the draft of the Company’s
Quarterly Report on Form 10-Q for the period ended September 30, 2013, which is
set forth on Annex IV hereto (the “Form 10-Q”), (A) there has not been any
change in the capital stock or long term debt of the Company or the Operating
Partnership or any material adverse change, or any development that would
reasonably be expected to have Material Adverse Effect, (B) there have been no
transactions entered into by the Company or any of the Subsidiaries, other than
those in the ordinary course of business, which are material with respect to the
Company and the Subsidiaries, taken as a whole, (C) there has been no dividend
or distribution of any kind declared, paid or made by the Company or the
Operating Partnership on any class or series of its capital stock and (D) the
Company has not incurred any material liability other than in the ordinary
course of business.

(b) No relationship, direct or indirect, exists, or transaction has occurred,
between or among the Company or any of the Subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company,
any of the Subsidiaries, on the other hand, that is required by the Securities
Act, the Exchange Act or the rules and regulations of the SEC thereunder to have
been described in the Company SEC Documents, and that is not so described.

Section 4.12 Brokers and Finders.

Other than the Backstop Commitment Fee and the Additional Purchase Commitment
Fee, and except as set forth on Schedule 4.12, the Company has not incurred any
liability for any brokerage commission, placement agent’s fees, finder’s fees or
similar payments in connection with the offering of the Acquired Shares
contemplated hereby.

Section 4.13 Taxes.

(a) Each of the Company and the Subsidiaries has filed on a timely basis all
foreign, U.S. federal, state and local tax returns that are required to be filed
or is eligible for, and has requested, extensions thereof, and all such tax
returns are true, correct and complete in all material respects; each of the
Company and the Subsidiaries has paid, in all material respects, all taxes
required to be paid by it and any other material assessment, fine or penalty
levied against it, to the extent that any of the foregoing is due and payable,
except for any such assessment, fine or penalty that is currently being
contested in good faith.

(b) On the Closing Date, all stock transfer or other taxes (other than income
taxes) that are required to be paid in connection with the sale and transfer of
the Acquired Shares to the Investors hereunder will have been, fully paid or
provided for by the Company and all laws imposing such taxes will have been
fully complied with.

Section 4.14 Integration; Other Issuances of Shares.

Neither the Company, nor any Affiliate of the Company, nor, any person acting on
its behalf or their behalf has, directly or indirectly, made any offers or sales
of any security or solicited any offers to buy any security, under circumstances
that would cause the offering or issuance of the Acquired Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act, that would cause Regulation D under the Securities Act or any other
applicable exemption from registration under the Securities Act to be
unavailable, or would cause any applicable state securities Law exemptions or
any applicable stockholder approval exemptions, including, without limitation,
under the rules and regulations of any national securities exchange or automated
quotation system on which any of the securities of the Company are listed or
designated to be unavailable, nor will the Company take any action or steps that
would cause the offering or issuance of the Acquired Shares to be integrated
with other offerings.

Section 4.15 No General Solicitation.

Neither the Company nor any person acting on behalf of the Company has offered
or sold any of the Shares by any form of general solicitation or general
advertising.

 

17



--------------------------------------------------------------------------------

Section 4.16 Offering; Exemption.

Assuming the accuracy of the Investor’s representations and warranties set forth
in Section 5 of this Agreement, no registration under the Securities Act or any
applicable state securities Law is required for the offer and sale of the
Acquired Shares by the Company to the Investors as contemplated hereby.

Section 4.17 No Manipulation or Stabilization.

None of the Company, the Subsidiaries or, to the Knowledge of the Company, any
other Affiliate of the Company or any person acting on their respective behalf
has taken, directly or indirectly, any action which is designed to or which has
constituted or which would reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock.

Section 4.18 Investment Company Act.

The Company is not nor, after giving effect to the offering and sale of the
Shares, and after receipt of payment for the Common Stock and the application of
the net proceeds as described in the Registration Statement, will it be an
“investment company”, required to register under the Investment Company Act of
1940, as amended (the “Investment Company Act”).

Section 4.19 Employee Relations.

No labor problem or dispute with the employees of the Company or the
Subsidiaries exists or, to the Knowledge of the Company, is threatened that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Neither the Company nor its Subsidiaries is a party to
any labor or collective bargaining agreement and there are no organizing
activities involving the Company or its Subsidiaries pending with any labor
organization or group of employees of the Company or its Subsidiaries. There are
no complaints, charges, or claims against the Company or its Subsidiaries
pending, or to the Knowledge of the Company, threatened in writing to be brought
or filed, arising out of, in connection with, or otherwise relating to the
employment or termination of employment or any individual by the Company or its
Subsidiaries that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company and its Subsidiaries are in
material compliance with all laws governing the employment of labor, including,
but not limited to, all such laws relating to wages, hours, collective
bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding and/or Social
Security taxes and similar taxes that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.20 REIT Status.

Commencing with its taxable year ended December 31, 2004, the Company has been,
and upon the sale of the Common Stock, the Company will continue to be,
organized and operated in conformity with the requirements for qualification and
taxation as a real estate investment trust (a “REIT”) under Code, and the
Company’s present and proposed method of operation, as described in the
Registration Statement will enable it to continue to meet the requirements for
qualification and taxation as a REIT under the Code for its taxable year ending
December 31, 2013 and thereafter.

Section 4.21 Insurance.

The Company and the Subsidiaries maintain insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate and customary for its business (the
“Insurance Policies”), including, but not limited to, insurance covering all
real and personal property owned or leased by the Company and the Subsidiaries
against theft, damage, destruction, flood, acts of

 

18



--------------------------------------------------------------------------------

vandalism, liability insurance and such other risks that may be required by law
or contracts, with such deductibles as are customary for companies in the same
or similar business. All of the Insurance Policies are in full force and effect
and neither the Company nor any of the Subsidiaries is in default, whether as to
payment of premium or otherwise, under the terms of any such insurance nor has
the Company or the Subsidiaries failed to give any notice or present any
material claim under any such insurance in a due and timely fashion or received
notice or otherwise become aware of any intent of an insurer to either claim any
default on the part of the Company or the Subsidiaries or not to renew any
policy of insurance on its expiry or to increase any deductible or cost. The
limits of the Insurance Policies have not been materially eroded.

Section 4.22 Acknowledgment Regarding Investor’s Purchase of Shares.

The Company acknowledges and agrees that the Investors are acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investors are not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Investors or any of their
respective Representatives or agents in connection with this Agreement and the
transaction contemplated hereby is merely incidental to the Investor’s purchase
of the Shares. The Company further represents to the Investors that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its Representatives. Any review of the Company by the Investors, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Investors and shall not be on
behalf of the Company, its Affiliates, or their respective shareholders,
directors, officers, employees, advisors or other representatives and shall not
affect any of the representations or warranties contained herein or the remedies
of the Investors with respect thereto.

Section 4.23 No Additional Agreements.

Other than the Stockholders Agreement, the Company does not have any agreement
or understanding with the Investors with respect to the transactions
contemplated by this Agreement.

Section 4.24 Title.

(a) Except as would not materially affect the value of such Properties or
materially interfere with the use made and proposed to be made of such
Properties, each of the Company and its Subsidiaries has good and marketable
title to its Property reflected as owned by it as Previously Disclosed, and such
Property is not subject to any Lien except (i) Incidental Liens, (ii) Liens
granted pursuant to the Credit Agreement and (iii) first priority liens with
respect to the Properties of the Company and its subsidiaries Previously
Disclosed, and (b) each of the Company and its Subsidiaries holds its leased
Properties under valid and binding leases, with such exceptions as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 4.25 Contracts.

(a) The Company has filed with the SEC all “material contracts” (as such term is
defined in Item 601(b)(10) of Regulation S-K of the Securities Act and the
Exchange Act) that are required to be filed as exhibits to the Company SEC
Documents and there are no contracts or other documents that are required under
the Exchange Act to be described in the Company SEC Documents that are not so
described.

(b) Each of the material contracts to which the Company is a party that have
been filed by the Company with the SEC pursuant to the Securities Act or the
Exchange Act, have been duly and validly authorized, executed and delivered by
the Company and constitute the legal, valid and binding agreements of
the Company, enforceable by and against it in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating

 

19



--------------------------------------------------------------------------------

to enforcement of creditors’ rights generally, and general equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws and the public
policy underlying such laws.

Section 4.26 Employee Benefits.

(a) Any “employee benefit plan” (as defined under ERISA) or other employee
benefit plan, program policy or arrangement (i) established, contributed to,
sponsored or maintained by the Company or any Subsidiary or (ii) in which the
Company or any Subsidiary has any present or future liability (each a “Benefit
Plan”) are in compliance in all material respects with ERISA, the Code and other
applicable Laws. Except as set forth on Schedule 4.26(a), no Benefit Plan is
subject to Title IV of ERISA and neither the Company, its Subsidiaries nor any
of their respective ERISA Affiliates sponsors or contributes to, or has or had
any liability or obligation in respect of, any employee benefit plan subject to
Title IV of ERISA. With respect to any Benefit Plan, no actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or
threatened, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Except as set forth on Schedule 4.26, n
either the Company nor any Subsidiary provides any current or former employee of
the Company any post-employment or post-retirement health, medical or life
insurance benefits, except as required by applicable Law or where the employee
pays the entire cost of coverage. Except as set forth on Schedule 4.26(a), no
Benefit Plan exists that, as a result of the transactions contemplated by this
Agreement (whether alone or in connection with any subsequent event(s)), could
result in (i) severance pay or any increase in severance pay upon any
termination of employment after the date of this Agreement, (ii) accelerate the
time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Benefit Plans or (iii) result in payments which would not be deductible
under Section 280G of the Code.

(b) No “reportable event” (as defined under ERISA) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
has occurred or is reasonably expected to occur with respect to any Benefit
Plan; no Benefit Plan, if such Benefit Plan were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA);none of the
Company, any of the Subsidiaries or any of their respective ERISA Affiliates
have incurred or reasonably expect to incur any material liability under
(A) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (B) Sections 412, 430, 4971, 4975 or 4980B of the
Code; and each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code is the subject of a currently effective determination
letter (or an opinion letter) stating that it is so qualified, and, to the
Knowledge of the Company, nothing has occurred, whether by action or failure to
act, which would reasonably be expected to cause the loss of such qualification.

Section 4.27 Takeover Statutes

The Board has taken all actions necessary to ensure that no “control share
acquisition,” “business combination” or other similar anti-takeover statute or
regulation is applicable to the transactions contemplated by the this Agreement
and the Stockholders Agreement.

Section 4.28 No Further Reliance.

The Company acknowledges that it is not relying upon any representation or
warranty made by the Investors not set forth in this Agreement or the
Stockholders Agreement.

Section 4.29 Off Balance Sheet Arrangements.

There is no transaction, arrangement, or other relationship between the Company
and an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the Company SEC Documents and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

Section 4.30 Transactions With Affiliates.

None of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.

Section 4.31 Acknowledgement Regarding Investors’ Trading Activity.

The Company acknowledges and agrees that other than as set forth in this
Agreement and the Stockholders Agreement (i) the Investors have not been asked
to agree, nor has any Investor agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term; and (ii) the Investors shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that the Investors may engage in
hedging and/or trading activities at various times during the period that the
Acquired Shares are outstanding, including, without limitation, during the
periods that the value of the Acquired Shares are being determined and (b) such
hedging and/or trading activities, if any, can reduce the value of the existing
shareholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement or the Stockholders Agreement.

Section 4.32 Shell Company Status

The Company is not, and has never been, an issuer identified in Rule 144(i)(1)
of the Securities Act.

Section 4.33 HSR Matters

(a) As of the date hereof and as of the Closing Date, all assets held by the
Company, its Subsidiaries and any other entities “controlled” (within the
meaning set forth in the HSR Act), directly or indirectly, by the Company, are
exempt assets under the HSR Act, pursuant to 16 C.F.R. § 802.21, 16 C.F.R. §
802.2 and/or 16 C.F.R. § 802.5, other than any assets the total value of which
is less than $70.9 million in the aggregate.

(b) Schedule 4.33(b) sets forth a list of all entities that are not “controlled”
(within the meaning set forth in the HSR Act) by the Company or its
Subsidiaries, in which the Company or a Subsidiary thereof holds equity
interests, as well as a description and the value of any such equity interests
held, which schedule shall be updated as of the Closing Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investors severally but not jointly represent and warrant to the Company
that:

Section 5.1 Organization and Authority.

Each Investor is duly formed and validly existing in good standing in the
jurisdiction and as the form of business entity set forth on Annex 1 hereto, and
has all corporate power and authority to own its property and assets and conduct
its business in all material respects as currently conducted and has been duly
qualified as a

 

21



--------------------------------------------------------------------------------

foreign business entity for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business so as to require such qualification, except where the
failure to so qualify or be in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on each
Investor’s ability to consummate the transactions contemplated hereby on a
timely basis.

Section 5.2 Authorization.

Each Investor has full right, power, authority and capacity to execute and
deliver this Agreement and to perform its obligations under this Agreement. The
execution, delivery and performance by each Investor of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by each Investor’s board of directors or managing members or
partners, as the case may be, and no further approval or authorization by any of
its stockholders, members, partners or other equity owners is required. This
Agreement constitutes the valid and binding obligation of each Investor,
enforceable against such Investor in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization
or other similar Laws affecting creditors’ rights generally and by general
equitable principles and except as may be limited by applicable Law and public
policy.

Section 5.3 Non-Contravention; Governmental Authorization.

(a) The execution, delivery and performance by each Investor of this Agreement
and the consummation of the transactions contemplated hereunder will not:
(1) conflict with or violate any provision of its articles of incorporation,
bylaws, limited partnership agreement or similar governing documents; or
(2) assuming compliance with the statutes and regulations referred to in
Section 5.3(c), (i) conflict with or result in any breach of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right of termination, acceleration or
cancellation under any agreement, lease, mortgage, license, indenture or any
other contract to which such Investor is a party or by which its properties may
be bound or affected; or (ii) conflict with or violate any order, Law, statute,
rule or regulation of any Governmental Entity, applicable to the Investor,
except in the case of clause (2)(i) and (2)(ii), as would not, individually or
in the aggregate, reasonably be expected to materially and adversely affect the
Investor’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis.

(b) No authorization, approval, consent or license of any government,
governmental instrumentality or court, domestic or foreign (other than under the
Securities Act and the securities or blue sky laws of the various states and
under any applicable HSR Laws) is required for the purchase of the shares
underlying the Backstop Commitment, if any, to be purchased by each Investor
hereunder and the consummation by each Investor of the transactions contemplated
by this Agreement.

(c) Each approval, consent, order, authorization, designation, declaration or
filing by or with any regulatory, administrative or other Governmental Entity
necessary in connection with the execution and delivery by each Investor of this
Agreement and the consummation of the transactions contemplated herein (except
for such additional steps as may be required by the NASDAQ or such additional
steps as may be necessary to qualify the Acquired Shares under federal
securities, state securities or blue sky Laws) has been obtained or made and is
in full force and effect, except as would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect each Investor’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis.

Section 5.4 Compliance with Laws.

Neither the Investor, nor, to the knowledge of the Investor, any other Persons
acting on its behalf, is in material violation of any applicable federal, state,
local, foreign or other law, statute, regulation, rule, ordinance, code,
convention, directive, order, judgment or other legal requirement of any
Governmental Entity, except

 

22



--------------------------------------------------------------------------------

where such violation would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Investor to
consummate the transitions contemplated by this Agreement. To the knowledge of
each Investor, neither the Investor or any other Persons acting on its behalf is
being investigated with respect to, or has been overtly threatened to be charged
with or given notice of any violation of, any applicable Law, except for such of
the foregoing as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Investor to
consummate the transitions contemplated by this Agreement.

Section 5.5 Securities Act Compliance.

(a) The Acquired Shares being acquired by such Investor hereunder are being
acquired for its own account, for the purpose of investment and not with a view
to or for sale in connection with any public resale or distribution thereof in
violation of applicable securities Laws; provided, however, that by making the
representations herein, the Investor does not agree to hold any of the Acquired
Shares for any minimum or other specific term and reserves the right to dispose
of the Acquired Shares at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the Securities
Act. Each Investor is an “accredited investor” within the meaning of Rule 501(a)
promulgated under the Securities Act and is knowledgeable, sophisticated and
experienced in business and financial matters, and it fully understands the
limitations on ownership, sale, transfer or other disposition of the Acquired
Shares. Each Investor understands that the Acquired Shares may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by Law.

(b) Each Investor understands and agrees that the Acquired Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that such Acquired Shares have not been and, except as
contemplated by the registration rights provided for in the Stockholders
Agreement, will not be registered under the Securities Act and that such
Acquired Shares may be offered, resold, pledged or otherwise transferred only
(i) in a transaction not involving a public offering, (ii) pursuant to an
exemption from registration under the Securities Act, including, without
limitation, the exemption provided by Rule 144 thereunder (if available),
(iii) pursuant to an effective registration statement under the Securities Act
or (iv) to the Company or one of its Subsidiaries, in each of cases (i) through
(iv) in accordance with any applicable state and federal securities Laws.

Section 5.6 Short Sales.

Since being contacted by the Company, each Investor has not taken any action
that has caused such Investor to have, directly or indirectly, sold or agreed to
sell any shares of Common Stock, effected any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock.

Section 5.7 Market Stabilization.

Each Investor has not taken, directly or indirectly, any action designed to or
that might reasonably be expected to result in stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Backstop Commitment.

Section 5.8 Control.

Each Investor is acquiring the Acquired Shares in the ordinary course of its
business and, other than as set forth in this Agreement or the Stockholders
Agreement, not with the purpose nor with the effect of changing or influencing
the control of the Company, nor in connection with or as a participant in any
transaction having such purpose or effect.

 

23



--------------------------------------------------------------------------------

Section 5.9 Financial Capability.

At the Closing each Investor will have available funds necessary to consummate
the Closing on the terms and conditions contemplated by this Agreement.

Section 5.10 Brokers and Finders.

Neither the Investor nor any of its Affiliates or any of their respective
officers or directors has employed any broker or finder or incurred any
liability for any financial advisory fee, brokerage fees, commissions or
finder’s fee, and no broker or finder has acted directly or indirectly for such
Investor or any of its Affiliates or any of their respective officers or
directors in connection with this Agreement or the transactions contemplated
hereby.

Section 5.11 Information.

Each Investor and its advisers have been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Acquired Shares which have been requested by such
Investor or its advisers. Each Investor is familiar with the business in which
the Company is engaged, and based upon its knowledge and experience in financial
and business matters, such Investor is familiar with the investments of the type
that it is undertaking to purchase; is fully aware of the risks involved in
making an investment of this type; and is capable of evaluating the merits and
risks of this investment. None of the representations set forth in this
Section 5.11 shall derogate from or limit such Investor’s right to rely on any
of the representations or warranties of the Company set forth in this Agreement.

Section 5.12 Confidentiality.

(a) The Company and each Investor acknowledge and agree that as of the date
hereof the Confidentiality Agreement, and all provisions and obligations
thereof, remain in full force and effect.

(b) Each Investor and its Affiliates further acknowledge that, in receiving
information about the terms of this Agreement and about the Company in
connection with this Agreement, they may have received material non-public
information within the meaning of the U.S. federal securities laws. As such, if
and to the extent that such Investor or its Affiliates have received material
non-public information within the meaning of the U.S. federal securities laws,
neither the Investor nor its Affiliates has purchased or sold, and none of them
will purchase (other than in connection with the Backstop Commitment and the
Additional Purchase Commitment) or sell, any securities of the Company in a
transaction that would violate applicable U.S. federal securities laws as a
result of such Investor or its Affiliates having any such material non-public
information, from the date of this Agreement until after the Closing Date or the
earlier termination of the Investor’s obligations under this Agreement.

Section 5.13 Investor Activities.

Each Investor is not a broker-dealer and does not need to be registered as a
broker-dealer.

Section 5.14 No Further Reliance.

Each Investor acknowledges that it is not relying upon any representation or
warranty made by the Company not set forth in this Agreement or in the
Stockholders Agreement. Without derogating from or limiting the Investor’s right
to rely on representations and warranties of the Company set forth in this
Agreement, each Investor acknowledges that it has conducted such review and
analysis of the business, assets, condition, operations and prospects of the
Company and its Subsidiaries that such Investor considers sufficient for
purposes of the purchase of the Acquired Shares.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1 Conditions to the Obligations of the Company and the Investor.

The obligations of the Company and the Investors to effect the Closing shall be
subject to the following conditions:

(a) receipt of all approvals and authorizations of, filings with, and
notifications to, or expiration or termination of any applicable waiting period,
under the HSR Act and competition or merger control laws of any jurisdictions
required to consummate the transactions contemplated hereunder;

(b) no provision of any applicable Law and no judgment, injunction, order or
decree shall prohibit the consummation of any of the transactions contemplated
at the Closing;

(c) the consummation of the Rights Offering in accordance in all material
respects with the terms and subject to the conditions set forth in
Section 2.1(d) hereof;

(d) the Company having obtained Company Stockholder Approval;

(e) The Company shall have obtained each of the consents and/or waivers set
forth on Schedule 6.1(e); and

(f) There shall not have occurred (i) a material adverse change in the financial
markets in the United States, any outbreak of hostilities or escalation thereof
or other calamity or crisis or any change or development involving a prospective
change in national or international political, financial or economic conditions,
or (ii) a suspension or material limitation on trading, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, by any securities exchange or by such system or by order of the SEC,
the Nasdaq or any other governmental authority, or (iii) a material disruption
has occurred in commercial banking or securities settlement or clearance
services in the United States, or (iv) if a banking moratorium has been declared
by either Federal or New York authorities.

Section 6.2 Conditions to the Obligations of the Company.

The obligations of the Company to effect the Closing shall be subject to the
following conditions:

(a) all representations and warranties of the Investors in this Agreement shall
be true and correct as of the date hereof and as of the Closing Date (except to
the extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date);

(b) the Investors shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;

(c) the Company shall have received a certificate, signed by an officer of the
General Partner (or similar entity) of each Investor, certifying as to the
matters set forth in Sections 6.2(a) and 6.2(b);

(d) the Investors shall have executed the Stockholders Agreement; and

 

25



--------------------------------------------------------------------------------

(e) the Investors shall have executed and delivered a representation letter to
the Company in the form of Schedule 6.2(e) to grant the Investors an exemption
from the ownership limitations contained in the Company’s articles of
restatement.

Section 6.3 Conditions to the Obligations of the Investor.

The obligations of the Investors to effect the Closing shall be subject to the
following conditions:

(a) The 10b-5 Representation shall be true and correct in all respects (A) in
the case of the Registration Statement and any post-effective amendments
thereto, at the respective times referred to in Section 2.1(c), and in the case
of the Prospectus, as of its date, and (B) as of the Closing Date, except that
in the case of this clause (B) all references to any time period or date
referred to in Section 2.1(c) shall be deemed to be references to the Closing
Date. All other representations and warranties of the Company contained in this
Agreement (i) that are qualified by materiality, Material Adverse Effect or
words of similar import, shall be true and correct as of the date hereof and as
of the Closing Date (except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date)
and (ii) that are not qualified by materiality, Material Adverse Effect or words
of similar import, shall be true and correct in all material respects as of the
date hereof and as of the Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date);

(b) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;

(c) the Investors shall have received a certificate, signed by an officer of the
Company, certifying as to the matters set forth in Sections 6.3(a) and 6.3(b);

(d) since the date of this Agreement, there shall not have been any Material
Adverse Effect or any effect that would, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect;

(e) the shares of Common Stock to be issued in the Rights Offering shall be
approved for listing on the NASDAQ;

(f) the Company shall have executed the Stockholders Agreement;

(g) Michael Baumann, the Chairman and Chief Executive Officer of the Company and
David Levin, the Vice Chairman and President of the Company, each shall have
acquired from the Company, in a transaction exempt from registration under the
Securities Act, a number of shares of Common Stock equal to the product of
(i)(A) 15,797,788 divided by (B) the number of shares of Common Stock
outstanding on the Record Date, times (ii) the number of shares of Common Stock
owned by him on the Record Date at the Rights Subscription Price (the
“Management Shares”);

(h) The Board shall have taken all requisite action to grant the Investors an
exemption from the ownership limitations contained in the Company’s articles of
restatement;

(i) the Investors shall have received signed opinions, dated as of the Closing
Date, of Morrison & Foerster LLP, counsel for the Company, substantially in the
forms set forth on Schedule 6.3(j);

(j) The Company shall have paid all fees and expenses payable to the Investors
pursuant to Section 10.7;

(k) The Investors shall have received on and as of the Closing Date satisfactory
evidence of the good standing of the Company in the State of Maryland, in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdiction;

 

26



--------------------------------------------------------------------------------

(l) Except to the extent approved in advance in writing by the Investor, the
Company shall not have any Indebtedness in excess of the amounts set forth in
the Form 10-Q, except as may be incurred pursuant to Section 7.12;

(m) The Common Stock (i) shall be designated for quotation or listed on the
NASDAQ and (ii) shall not have been suspended, as of the Closing Date, by the
SEC or the NASDAQ from trading on the NASDAQ nor shall suspension by the SEC or
the NASDAQ have been threatened, as of the Closing Date, either (A) in writing
by the SEC or the NASDAQ or (B) by falling below the minimum listing maintenance
requirements of the NASDAQ; and

(n) The Board shall have adopted the policy set forth on Annex V and such policy
shall remain in full force and effect and shall not have been rescinded or
amended.

ARTICLE VII

COVENANTS

Section 7.1 Stockholder Approvals; Proxy Statement

(a) The Company agrees to use its reasonable best efforts to call and hold a
meeting of the stockholders of the Company for the purpose of obtaining the
Company Stockholder Approval and the transactions contemplated hereunder within
45 days following the date of this Agreement.

(b) As promptly as reasonably practicable following the date of this Agreement,
but in no event later than one (1) Business Day following the date of this
Agreement, the Company will prepare and file the Proxy Statement. The Company
shall use its reasonable best efforts to have the Proxy Statement cleared by the
SEC and distribute the Proxy Statement to the Company’s stockholders in
accordance with applicable SEC rules. The Company shall provide to the
Investors, as promptly as reasonably practicable after receipt thereof, any
written comments from the SEC or any written request from the SEC or its staff
for amendments or supplements to the Proxy Statement and shall provide the
Investors with copies of all correspondence between the Company, on the one
hand, and the SEC and its staff, on the other hand, relating to the Proxy
Statement. The Company will provide the Investors with prompt notice of the
issuance by the SEC of any stop order or of any order preventing or suspending
the use of the Registration Statement, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the SEC for the amending
or supplementing either the Registration Statement or the Proxy Statement or for
additional information, and in each such case, provide the Investors with a
reasonable opportunity to review any such comments, inquiries, request or other
communication from the SEC and to review any amendment or supplement to the
Registration Statement and the Proxy Statement before any filing with the SEC,
and to duly consider in good faith any comments consistent with this Agreement
and any other reasonable comments of the Investors and their counsel and in the
event of the issuance of any stop order or of any order preventing or suspending
the use of the Registration Statement or suspending any such qualification, to
use promptly its reasonable best efforts to obtain its withdrawal.

(c) Subject to the Board’s duties under Maryland law, the Proxy Statement shall
include the Board’s recommendation that the stockholders vote in favor of the
Company Stockholder Approval.

(d) The Investors agree to furnish to the Company in writing all information
concerning the Investors and theirs Affiliates as the Company may reasonably
request in connection with any Stockholder Meeting. Notwithstanding anything to
the contrary stated above, prior to filing or mailing the Proxy Statement (or,
in each case, any amendment or supplement thereto) or responding to any comments
of the SEC or its staff with respect thereto, the Company shall provide the
Investors with a reasonable opportunity to review and comment on such document
or response and shall duly consider in good faith any comments consistent with
this Agreement and any other reasonable comments of the Investors and their
counsel. Any communications by the Company to the Investors pursuant to this
Section 7.1 may made by email to an account designated by the Investors upon
request by the Company.

 

27



--------------------------------------------------------------------------------

Section 7.2 Conduct of the Business.

Except (a) with the prior written consent of the Investors (which consent shall
not be unreasonably withheld or delayed), (b) as contemplated by this Agreement
or the Stockholders Agreement, (c) as required by applicable Law, or (d) as
required by the terms and conditions of contracts and other arrangements
disclosed as exhibits to the Company’ SEC Documents, after the date of this
Agreement until the earlier of the Closing or termination of this Agreement in
accordance with the terms hereof, the Company shall, and shall cause each of its
Subsidiaries to, conduct their respective business in all material respects in
the ordinary course consistent with the past practice of the Company and its
Subsidiaries; provided, however, that in no event shall the Company engage in
any sale, issuance, or authorization of the issuance or sale of any capital
stock or other security of the Company or any of its Subsidiaries to the extent
that any such sale, issuance, or authorization of issuance or sale, if it was to
occur immediately following the Closing, would require the approval of the
Investors pursuant to the terms of the Stockholders Agreement.

Section 7.3 Efforts.

(a) From the date hereof until the earlier of the Closing and the date that this
Agreement is terminated pursuant to Section 8.1, the Investors and the Company
shall to the extent required (i) promptly file any and all Notification and
Report Forms required under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”) with respect to the transactions contemplated
hereby, and use commercially reasonable efforts to cause the expiration or
termination of any applicable waiting periods under the HSR Act; (ii) use
commercially reasonable efforts to cooperate with each other in (A) determining
whether any filings are required to be made with, or consents, permits,
authorizations, waivers, clearances, approvals, and expirations or terminations
of waiting periods are required to be obtained from, any other Governmental
Entities in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and (B) timely making all
such filings and timely obtaining all such consents, permits, authorizations or
approvals; (iii) use commercially reasonable efforts to supply to any
Governmental Entity as promptly as practicable any additional information or
documents that may be requested pursuant to any Law or by such Governmental
Entity; (iv) promptly inform the other party of any substantive meeting,
discussion, or communication with any Governmental Entity (and shall supply to
the other party any written communication or other written correspondence or
memoranda prepared for such purpose, subject to applicable Laws relating to the
exchange of information) in respect of any filings, investigation or inquiry
concerning the transactions contemplated herein, and shall consult with the
other party in advance and, to the extent permitted by such Governmental Entity,
give the other party the opportunity to attend and participate thereat; (v) use
commercially reasonable efforts to take, or cause to be taken, all other actions
and do, or cause to be done, all other things necessary, proper or advisable to
consummate the Closing and the other transactions contemplated hereby; and
(vi)to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all third Persons required to consummate
the transactions contemplated by this Agreement and the Stockholders Agreement.

(b) The Company shall use its reasonable best efforts to take or cause to be
taken all actions, and do or cause to be done all things, reasonably necessary,
proper or advisable on its part under this Agreement and applicable laws to
consummate and make effective the transactions contemplated by this Agreement,
including:

(i) defending, with the cooperation of the Investors to the extent they are
named in any such lawsuit, action or proceeding, any lawsuits or other actions
or proceedings, whether judicial or administrative, challenging this Agreement
or any other agreement contemplated by this Agreement or the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any court or other governmental entity
vacated or reversed; and

(ii) executing, delivering and filing, as applicable, any additional ancillary
instruments or agreements reasonably necessary to consummate the transactions
contemplated by this Agreement and to fully carry out the purposes of this
Agreement and the transactions contemplated hereby and thereby.

 

28



--------------------------------------------------------------------------------

Section 7.4 Financing; Exclusivity.

(a) The Company agrees that, during the Exclusivity Period (as defined below),
it and it’s respective Representatives and Affiliates will not enter into any
agreement, discussion or negotiation with, or provide information to, or solicit
or encourage or consider any inquires or proposals from, any other person with
respect to any equity offering or other financing of the Issuer using any
combination of debt and/or equity (a “Financing”), except for first mortgage
loans with respect to individual apartment communities on market terms and
conditions. “Exclusivity Period” shall mean a period beginning on the date
hereof and ending on the earlier of (i) February 15, 2014 and (ii) the date on
which the Investors inform the Issuer that they are no longer pursuing the
Rights Offering or any similar transaction. Notwithstanding anything herein to
the contrary, the Company shall be permitted to enter into any agreement,
discussion or negotiation with, or provide information to, or solicit or
encourage or consider any inquires or proposals from, any other person with
respect to a Financing or Acquisition Transaction in response to an unsolicited
proposal that the Board determines in good faith could reasonably be expected to
lead to a Superior Transaction (and in each case following execution of a
customary confidentiality agreement).

(b) The Company shall notify the Investors promptly (and in any event within 48
hours) of any determination of the Board in good faith that a proposal received
by the Company for a Financing or Acquisition Transaction could reasonably be
expected to lead to a Superior Transaction.

(c) If the Board determines in good faith after receiving the advice of its
financial advisors and outside legal counsel, in response to a bona fide written
proposal for a Financing or Acquisition Transaction that was unsolicited and
that did not otherwise result from a breach of this Section 7.4, that such
proposal for a Financing or Acquisition Transaction constitutes a proposal for a
Superior Transaction, the Company may enter into a definitive agreement to
effect such Superior Transaction and terminate this Agreement pursuant to
Section 8.1(g); provided, however, that the Company shall not under any
circumstance related to such Superior Transaction terminate this Agreement
pursuant to Section 8.1(f) below or terminate this Agreement pursuant to this
Section 7.4(c) and Section 8.1(g), and any purported termination shall be void
and of no force or effect, unless the Company prior to or concurrently with such
action pays to the Investors the Termination Fee.

Section 7.5 Periodic Filings; Financial Statements

The financial statements, together with the supporting schedules, if any, and
notes, to be included in the Registration Statement and the Prospectus will
present fairly in all material respects the consolidated financial condition of
the Company and its consolidated Subsidiaries at the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company and its consolidated Subsidiaries for the periods
specified therein, and such financial statements and supporting schedules, if
any, will be prepared in conformity with GAAP applied on a consistent basis
throughout the periods covered thereby; The selected financial data and the
summary financial information to be included in the Registration Statement and
the Prospectus will present fairly the information shown therein and will be
compiled on a basis consistent, in all material respects, with that of the
audited financial statements to be included in the Registration Statement and
the Prospectus; the pro forma financial statements and the related notes thereto
to be included in the Registration Statement and the Prospectus will present
fairly the information shown therein and will be compiled on the bases described
therein, and the assumptions to be used in the preparation thereof will be
reasonable and the adjustments used therein will be appropriate to give effect
to the transactions and circumstances referred to therein, and will comply as to
form in all material respects with Article 11 of Regulation S-X; to the extent
applicable, all disclosures to be disclosed in the Registration Statement and
the Prospectus regarding “non-GAAP financial measures” (as defined in the rules
and regulations of the SEC) will comply in all material respects with Regulation
G of the Exchange Act and Item 10 of Regulation S-K of the Securities Act and
the Exchange Act.

 

29



--------------------------------------------------------------------------------

Section 7.6 Publicity.

On the date hereof, the Company shall issue a press release in the form attached
as Annex II hereto. No other public release or announcement concerning the
transactions contemplated hereby shall be issued by any party without the prior
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed), except as such release or announcement may be required
by Law or the rules or regulations of any United States exchange, in which case
the party required to make the release or announcement shall, to the extent
reasonably practicable, allow the other party reasonable time to comment on such
release or announcement in advance of such issuance; provided that in no event
shall any such press release or announcement name the Investors without their
prior written consent, except to the extent necessary to comply with law or
regulation. The provisions of this Section 7.6 shall not restrict the ability of
a party hereto to summarize or describe the transactions contemplated by this
Agreement in any prospectus or similar offering document or other report
required by Law, regulation or stock exchange rule so long as the other party is
provided a reasonable opportunity to comment on such disclosure in advance;
provided that if such filings names the Investors, the Company shall obtain the
prior approval of the Investor, and take into account any comments they may have
thereto unless, upon the advice of counsel to the Company, the filing is legally
required to be made as proposed by the Company without making such changes to
reflect such comments.

Section 7.7 Share Listing.

The Company shall as promptly as practicable after the date of this Agreement
use its reasonable best efforts to cause the Rights, during the pendency of the
Rights Offering (to allow for the transferability of the Rights), and the Common
Stock to be issued upon exercise of the Rights, to be approved for listing on
the NASDAQ.

Section 7.8 Tax Related Covenants.

The Company will use its reasonable best efforts to continue to be organized and
operated in conformity with the requirements for qualification and taxation as a
REIT under the Code for its taxable year ending December 31, 2013 and
thereafter, subject to any future determination by the Company’s board of
directors in accordance with the Stockholders Agreement that it is no longer in
the Company’s best interests to qualify as a REIT.

Section 7.9 Rule 144.

The Company will use its reasonable best efforts to timely file all reports and
other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Investor, make publicly available such information as necessary to permit
sales pursuant to Rule 144 of the Securities Act), and will use reasonable best
efforts to take such further action as the Investors may reasonably request, at
the expense of the Investors, all to the extent required from time to time to
enable the Investors to sell Acquired Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 of
the Securities Act.

Section 7.10 Confidentiality.

The Company and the Investors acknowledge and agree that from the date hereof
until the first anniversary of the date hereof, the Investors will, and will
cause their Representatives, to keep all information regarding the Company
(whether prepared by the Company, its Representatives or otherwise, whether in
oral, written, electronic or other form) received under the terms of the
Confidentiality Agreement or pursuant to this Agreement (collectively, the
“Information”) confidential except (i) the Investors may disclose Information to
their Representatives, (ii) Information that becomes generally available to the
public other than as a result of a

 

30



--------------------------------------------------------------------------------

disclosure in violation of this Agreement by the Investors or their
Representatives, (iii) Information that was available to the Investors on a
nonconfidential basis prior to its disclosure, directly or indirectly, by the
Company or its Representatives, (iv) Information that becomes available to the
Investors on a nonconfidential basis from a person other than the Company who,
to the knowledge of the Investors, is not bound by a confidentiality agreement
with the Company or otherwise prohibited from transferring such information to
the Investor, (v) Information that the Company agrees may be disclosed,
(vi) Information that was or is developed by the Investors their Representatives
without the use of or reference to the Information or any derivative thereof,
(vii) to the extent the Investors are required by Law, legal process or
regulatory authority to disclose such Information and (viii) the Investors may
disclose Information in connection with a routine audit or general inquiry by a
governmental or regulatory organization. After such time as the Investors no
longer have a designee on the Board in accordance with and pursuant to the
Stockholders Agreement, the Company shall notify the Investors immediately upon
the opening of the next open trading window during which members of the Board
are permitted to effect transactions in securities of the Company.

Section 7.11 Market Stabilization.

Each Investor will not take, directly or indirectly, any action designed to or
that might reasonably be expected to constitute manipulation of the price of the
shares of Common Stock to facilitate the sale or resale of the Backstop
Commitment.

Section 7.12 Incurrence of Indebtedness

Without the prior consent of the Investors, the Company shall not incur any
Indebtedness prior to the Closing other than (x) drawdowns in the ordinary
course of business consistent with past practice under the Company’s $14.0
million senior secured revolving credit facility for which BMO Harris Bank N.A.
serves as the sole lead arranger and administrative agent (the “Current Loan”)
as may be amended, restated or replaced from time to time; provided that (i) the
aggregate outstanding principal amount of any indebtedness under this clause
(x) may not exceed $14.0 million and (ii) the financial terms of any amended,
restated or replacement indebtedness may not be less favorable to the Company
than the terms of the Current Loan as in effect on the date hereof; or (y) to
refinance any Indebtedness upon maturity so long as the principal amount of such
new Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, and that such new Indebtedness is on financial terms no less
favorable to the Company than the Indebtedness being refinanced.

ARTICLE VIII

TERMINATION

Section 8.1 Termination.

This Agreement may be terminated at any time prior to the Closing:

(a) by mutual written agreement of the Company and the Investor;

(b) by either the Company or the Investor, upon written notice to the other, in
the event that the Closing does not occur on or before February 15, 2014;
provided, however; the right to terminate this Agreement pursuant to this
Section 8.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(c) by the Company by written notice to the Investors (x) in the event of a
breach by the Investors of any representation, warranty, covenant or agreement
under this Agreement, where the effect of such breach would be to cause any of
the conditions to the Closing set forth in Sections 6.1 and 6.2 to not be
satisfied, and

 

31



--------------------------------------------------------------------------------

such breach is not cured by the Investors within twenty (20) Business Days
following receipt of written notice from the Company of the breach or alleged
breach or (y) in the event that as of February 15, 2014, each of the conditions
precedent to the transactions contemplated by this Agreement set forth in
Article VI have been satisfied or waived (other than and other than those
conditions that (i) by their nature cannot be satisfied until the Closing Date,
but each of which conditions shall be capable of being satisfied on the Closing
Date and (ii) those conditions that have not been satisfied due to the
Investors’ breach under this Agreement) and the Investors fail to consummate
such transactions (other than as a result of a breach of this Agreement by the
Company);

(d) by the Investors by written notice to the Company in the event of a breach
by the Company of any representation, warranty, covenant or agreement under this
Agreement, where the effect of such breach would be to cause any of the
conditions to the Closing set forth in Sections 6.1 and 6.3 to not be satisfied,
and such breach is not cured by the Company within twenty (20) Business Days
following receipt of written notice from the Investors of the breach or alleged
breach;

(e) by either the Company or the Investor, upon written notice to the other
party, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable, provided that the right to terminate this Agreement pursuant to
this Section 8.1(e) shall not be available to any party that has initiated any
proceeding that results in such order, decree, injunction or action, or that has
not taken any and all reasonable actions necessary to oppose, contest and
resist, and to have lifted, rescinded or vacated, such order, decree or judgment
before it became final and non-appealable;

(f) by the Company, at any time prior to the completion of the Rights Offering
upon written notice to the Investor; provided that if prior to such termination
the Company received a bona fide written proposed for a Financing or an
Acquisition Transaction, then the Company shall pay the Termination Fee to the
Investors in accordance with Section 10.16(b));

(g) by the Company, upon written notice to the Investors, if the Company shall
have entered into a definitive agreement to effect a Superior Transaction in
compliance with the provisions of Section 7.4(c) and prior to or concurrently
with such termination the Company pays the Termination Fee to the Investor; or

(h) by the Investor, upon written notice to the Company, if the Company shall
have entered into a definitive agreement to effect a Superior Transaction (it
being understood that the Company shall pay the Termination Fee to the Investors
in accordance with Section 10.16(b)).

Any notice of termination provided by the Company pursuant to this Section 8.1
(other than a termination pursuant to Section 8.1(c)) shall include an
acknowledgment of its obligation to pay the Company Liquidated Damages Amount or
the Termination Fee, as applicable.

Section 8.2 Effects of Termination.

In the event of the termination of this Agreement as provided in Section 8.1,
this Agreement (other than Article IX which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect;
except, subject to Section 10.16, for liabilities arising in respect of breaches
under this Agreement by any party prior to such termination and that the
obligations set forth in Sections 3.1(c), 5.12 and 7.5 of this Agreement, the
last sentence of Section 8.1, Article 9 and Article 10 of this Agreement shall
survive such termination.

 

32



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION AND CONTRIBUTION

Section 9.1 Indemnification.

(a) Indemnification by the Company

Whether or not the Rights Offering, the issuance of the Acquired Shares to the
Investors or the other transactions contemplated hereby are consummated or this
Agreement is terminated, the Company (the “Indemnifying Party”) shall indemnify
and hold harmless the Investors and each Affiliated Purchaser (as defined
herein), their respective Affiliates and their respective officers, directors,
members, managers, partners, employees, agents, advisors and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities, amounts paid in settlement and reasonable expenses, joint
or several (“Liabilities”) incurred by such Indemnified Person or to which any
such Indemnified Person may become subject arising out of or in connection with
any claim, challenge, litigation, investigation or proceeding (“Proceedings”)
arising out of or relating to the Rights Offering, this Agreement or the
Stockholders Agreement, the Registration Statement, any Preliminary Prospectus,
the Prospectus, any Issuer Free Writing Prospectus, the Investment Decision
Package, any amendment or supplement thereto or the transactions contemplated by
any of the foregoing and shall reimburse such Indemnified Persons for any
reasonable legal fees and expenses or other out-of-pocket expenses incurred in
connection with investigating, responding to or defending any of the foregoing;
provided that the foregoing indemnification will not apply to Liabilities to the
extent that they resulted from (a) bad faith, gross negligence or willful
misconduct on the part of such Indemnified Person or (b) statements or omissions
in the Registration Statement, any Preliminary Prospectus, the Rights Offering
Prospectus, any Issuer Free Writing Prospectus or any amendment or supplement
thereto made in reliance upon or in conformity with information relating to such
Indemnified Person furnished to the Company in writing by or on behalf of such
Indemnified Person expressly for use in the Registration Statement, any
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto.

(b) Indemnification Procedures.

(i) Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings with respect to which the Indemnified Person may
be entitled to indemnification hereunder, such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
promptly notify the Indemnifying Party in writing of the commencement thereof;
provided that the omission so to notify the Indemnifying Party will not relieve
the Indemnifying Party from any liability that it may have hereunder except to
the extent it has been materially prejudiced by such failure. In case any such
Proceedings are brought against any Indemnified Person and it notifies the
applicable Indemnifying Party of the commencement thereof, such Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified
Person; provided that if the defendants in any such Proceedings include both
such Indemnified Person and the Indemnifying Party and such Indemnified Person
shall have concluded that there may be legal defenses available to it that are
different from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel, which
selection shall be subject to the reasonable approval of the Indemnifying Party
(it being understood and agreed that Schulte Roth & Zabel LLP is approved), to
assert such legal defenses and to otherwise participate in the defense of such
Proceedings on behalf of such Indemnified Person. Upon receipt of notice from
the applicable Indemnifying Party to such Indemnified Person of its election so
to assume the defense of such Proceedings and approval by such Indemnified
Person of counsel, such Indemnifying Party shall not be liable to such
Indemnified Person for expenses incurred by such Indemnified Person thereafter
in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the preceding sentence (it being

 

33



--------------------------------------------------------------------------------

understood, however, that the Indemnifying Party shall not be liable for the
expenses of more than one firm of counsel, plus local counsel, in any
jurisdiction representing the Indemnified Person), (ii) the Indemnifying Party
shall not have employed counsel reasonably satisfactory to such Indemnified
Person to represent such Indemnified Person within a reasonable time after
notice of commencement of the Proceedings or (iii) the Indemnifying Party shall
have authorized in writing the employment of counsel for such Indemnified
Person.

(ii) The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Proceeding is consummated with the written consent of the Indemnifying Party or
if there is a final judgment for the plaintiff in any such Proceedings, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Liabilities by reason of such settlement or
judgment in accordance with, and subject to the limitations of, the provisions
of this Article 9. The Indemnifying Party shall not, without the prior written
consent of an Indemnified Person (which consent shall not be unreasonably
withheld, conditioned or delayed), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) such settlement does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Person.

(iii) Given that an Indemnified Person may be entitled to indemnification (a
“Jointly Indemnifiable Claim”) from both the applicable Indemnifying Party,
pursuant to this Agreement, and from any other Person, whether pursuant to
applicable law, any indemnification agreement, the organizational documents of
such Person or otherwise (the “Indemnitee-Related Entities”), both the
applicable Indemnifying Party acknowledges and agrees that such Indemnifying
Party shall be fully and primarily responsible for the payment to the
Indemnified Person in respect of indemnification and advancement of expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnified Person may have from the Indemnitee-Related Entities.
Under no circumstance shall the applicable Indemnifying Party be entitled to any
right of subrogation or contribution by the Indemnitee-Related Entities and no
right of recovery the Indemnified Person may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Indemnified Person or
the obligations of the applicable Indemnifying Party hereunder. In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Indemnified Person in respect of indemnification or advancement of expenses with
respect to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Person against the applicable Indemnifying
Party, and the Indemnified Person shall execute all papers reasonably required
and shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
Indemnitee-Related Entities effectively to bring suit to enforce such rights.
Each of the Indemnitee-Related Entities shall be third-party beneficiaries with
respect to this Section 9.1(c), entitled to enforce this Section 9.1(c) against
the applicable Indemnifying Party as though each such Indemnitee-Related Entity
were a party to this Agreement.

(c) Contribution

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the applicable
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnifying Party on the one hand and such Indemnified Person on the other hand
but also the relative fault of such Indemnifying Party on the one hand and the
Indemnified Person on the other hand as well as any relevant equitable
considerations.

 

34



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1 Interpretation

When a reference is made in this Agreement to “Preamble,” “Articles,” “Sections”
or “Annexes,” such reference shall be to a Preamble, Article or Section of, or
Annex to, this Agreement unless otherwise indicated. The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel. All references to “$” or
“dollars” mean the lawful currency of the United States of America. Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
References to “words of similar import” with respect to Material Adverse Effect
or materiality, does not include knowledge qualifiers.

Section 10.2 Survival.

Each of the representations and warranties in this Agreement shall survive the
Closing notwithstanding any investigation at any time made by or on behalf of
any party hereto until the later of (a) the first (1st) anniversary of the
Closing Date and (b) the date that is thirty (30) days after the filing of the
Company’s Annual Report on Form 10 –K with respect to the fiscal year ending on
December 31, 2013, and any claim by a party under this Agreement with respect to
a breach of such representations and warranties shall be brought no later than
such date; provided, however, the representations and warranties contained in
Sections 4.2, 4.3 and 4.4 shall survive until the expiration of the applicable
statute of limitations. Each of the covenants in this Agreement shall survive
the Closing until fully performed.

Section 10.3 Legends.

The Investors agree with the Company that unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, each share of Common Stock purchased by the
Investors pursuant to the Backstop Commitment and the Additional Purchase
Commitment purchased by the Investors shall contain a legend substantially to
the following effect until the date that is one year after the later of the date
of issuance or the last date on which the Company or any Affiliate of the
Company was the owner thereof, unless the Company determines otherwise in
accordance with applicable Law:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE

 

35



--------------------------------------------------------------------------------

WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND IN
CASE (I) OR (II), UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

Section 10.4 Notices.

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of delivery, if delivered personally, by facsimile or by other
electronic communication, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier services, or (c) on the fifth Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
notice to the other party:

If to the Company:

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attention: Chief Executive Officer

Facsimile: (786) 248-3679

With a copy to (which shall not constitute notice):

Morrison & Foerster LLP

2000 Pennsylvania, NW, Suite 6000

Washington, DC 20006-1888

Attention: John A. Good

Facsimile: (202) 785-7522

If to the Investors:

Senator Global Opportunity Fund LP,

Senator Global Opportunity Intermediate Fund L.P.

c/o Senator Investment Group LP

510 Madison Ave.

New York, New York 10022

Attention: Evan Gartenlaub, General Counsel

With a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein

Section 10.5 Further Assurances.

Each party hereto shall do and perform or cause to be done and performed all
further acts and shall execute and deliver all other agreements, certificates,
instruments and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 

36



--------------------------------------------------------------------------------

Section 10.6 Amendments and Waivers.

Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is duly executed and delivered by the
Company and the Investor. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

Section 10.7 Fees and Expenses.

The Company will reimburse the Investors for all reasonable and actual
out-of-pocket expenses incurred by the Investors and their counsel in connection
with this Agreement and the transactions contemplated hereby irrespective of
whether the transactions hereby are consummated; provided that the Company’s
obligation to reimburse the Investors for fees and expenses pursuant to this
Section 10.7 shall be limited to an aggregate $400,000 (the “Expense Cap”)
without the consent of the Company, exclusive of the Backstop Commitment Fee and
Additional Purchase Commitment Fee, the Company Liquidated Damages Amount and
the Termination Fee. Notwithstanding the foregoing, the Company and the
Investors agree that amounts payable by the Company pursuant to Section 7.3 and
Article 9, shall be outside of the Expense Cap and shall not be taken into
account in calculating the Expense Cap.

Subject to Section 10.16, reimbursement of the Investor’s expenses by the
Company pursuant to this Section 10.7 shall be made at the Closing or, if this
Agreement is terminated, no later than five (5) Business Days after delivery to
the Company of written notice of (1) demand for payment after the termination of
this Agreement, and (2) a documented itemization setting forth in reasonable
detail all such expenses.

Section 10.8 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Agreement shall not be assignable by operation of law or otherwise, provided
that, the Investors shall be permitted, to assign this Agreement to any of its
Affiliates under common control with the Investor’s ultimate parent entity (an
“Affiliated Purchaser”) provided that (i) such assignee shall execute an
agreement for the benefit of the Company in form and substance reasonably
satisfactory to the Company, pursuant to which such proposed assignee agrees to
be bound by the terms and conditions of this Agreement and (ii) that no such
assignment shall relieve the Investors of its obligations hereunder. Without
limiting the foregoing, none of the rights of the Investors hereunder shall be
assigned to, or enforceable by, any Person to whom an Investor may transfer
capital stock of the Company (other than a transfer to the Investor’s Affiliates
to the extent permitted in accordance with the terms of this Agreement).

Section 10.9 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Section 10.10 Jurisdiction.

The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby may only be brought in
the United States District Court for the Southern District of New York, and each
of the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or

 

37



--------------------------------------------------------------------------------

that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

Section 10.11 Waiver Of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 10.12 Entire Agreement.

This Agreement, together with the Stockholders Agreement, constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties and/or their Affiliates with respect to the subject
matter of this Agreement.

Section 10.13 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 10.14 Severability.

If one or more provisions of this Agreement are held to be unenforceable under
applicable Law, such provision shall be deemed to be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by Law.

Section 10.15 Counterparts; No Third Party Beneficiaries.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures were upon the same
instrument. Except as set forth in Article 9, no provision of this Agreement
shall confer upon any Person other than the parties hereto any rights or
remedies hereunder.

Section 10.16 Remedies.

(a) In the event that this Agreement is terminated (i) by the Company other than
pursuant to Section 8.1(c) or 8.1(g) or (ii) by the Investor, other than
pursuant to Section 8.1(h), then the Company shall pay to Seller, on or before
December 31, 2014, $2,500,000 of the Additional Purchase Commitment Fee (the
“Company Liquidated Damages Amount”) along with any amounts due pursuant to
Section 10.7 in immediately available funds to a bank account designated in
writing by Seller, it being understood that in no event shall the Company be
required to pay the Company Liquidated Damages Amount on more than one occasion.

(b) In the event that this Agreement is terminated (i) by the Investors pursuant
to Section 8.1(h), (ii) by the Company pursuant to Section 8.1(g) or (iii) by
the Company pursuant to Section 8.1(f) and prior to such termination the Company
received a bona fide written proposed for a Financing or an Acquisition
Transaction, then the Company shall, (A) simultaneously with such termination
(in the case of a termination by the Company pursuant to Section 8.1(f) or (g))
or (B) immediately following such termination (in the case of a termination by
the Investor pursuant to Section 8.1(h)), pay the Investors the Termination Fee
along with any amounts due pursuant to Section 10.7 (to the extent such amounts
have not already been paid) in immediately available funds to a bank account
designated in writing by Seller, it being understood that in no event shall the
Company be required to pay the Termination Fee on more than one occasion.

 

38



--------------------------------------------------------------------------------

(c) It is hereby understood and agreed that in no event shall the Company be
required to pay to the Investors both the Termination Fee and the Company
Liquidated Damages Amount and that any payment by the Company of the Termination
Fee pursuant to Section 8.1(f) and Section 10.16(b) shall be made net of the
Company Liquidated Damages Amount to the extent the Company Liquidated Damages
Amount has been paid to the Investors.

(d) Except with respect to a breach by the Company of its obligations pursuant
to Section 7.4, the right of the Investors to receive payment of the Company
Liquidated Damages Amount or the Termination Fee, as applicable, shall be its
sole and exclusive remedy under this Agreement for any and all charges,
judgments, losses, liabilities, damages (including consequential damages),
costs, taxes, penalties, expenses, fees, fines, assessments, sanctions or awards
(including (a) amounts paid in settlement, and (b) reasonable costs of
investigation and defense, reasonable legal expenses and court costs), but
specifically excluding any costs incurred by or allocated to the Investors with
respect to time spent by employees of the Investors or its Affiliates
(collectively, “Losses”) suffered by the Investors as a result of the failure of
the Closing to occur (including as a result of a breach or failure by Company to
perform its obligations hereunder or any willful breach or fraud on the part of
Company). Upon payment of such amounts, the Company shall not have any further
liability or obligation as a result of the failure by Company to consummate the
Closing. Upon payment of the Company Liquidated Damages Amount or the
Termination Fee, as applicable, the Company shall not have any further liability
or obligation relating to or arising out of this Agreement or the transactions
contemplated hereby, and no person shall have any rights or claims against the
Company under this Agreement or otherwise, whether at Law or equity, in
contract, in tort or otherwise. For purposes of clarity, the Investors
acknowledge and agree that they shall not be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the Company or otherwise
obtain any other relief at Law, equity or otherwise to obtain specific
performance.

(e) In addition, in the event that this Agreement is terminated by the Company
as a result of a breach by the Investors of their representations, warranties,
covenants or agreements hereunder resulting from the willful misconduct or gross
negligence of the Investors that has had or would reasonably be expected to have
a material adverse impact on the consummation of the transactions contemplated
hereby, then the Company shall be entitled to all remedies available at Law or
equity arising from such breach.

(f) The Investors agree that (A) the transactions contemplated hereby are unique
and that damages for failure by the Company to consummate the transactions
contemplated hereby will be extremely difficult and impracticable to ascertain,
(B) the Company Liquidated Damages Amount is a reasonable and rational estimate
at this time and is an acceptable damages amount to the Investors upon the
occurrence of the events described above, and (c) the Company Liquidated Damages
Amount or the Termination Fee, as applicable, is not intended as a penalty, but
as full liquidated damages under this Agreement and as compensation for the
Investor’s Losses and other expenses associated with the failure of the Company
to close the transactions contemplated hereby pursuant to this Agreement. The
agreements contained in this Section 10.16 are an integral part of the Agreement
and the parties agree that, without these agreements, the parties would not
enter into this Agreement. In addition, the parties acknowledge that in the
absence of a waiver, a bond or undertaking may be required by a court and the
parties hereby waive any such requirement of such a bond or undertaking.

(g) The parties agree that the Company would suffer irreparable damage in the
event any of the provisions of this Agreement were not performed in accordance
with the terms hereof and that the Company shall be entitled to specific
performance of the terms hereof. It is accordingly agreed that the Company shall
be entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement by the Investors and to enforce specifically
the terms and provisions of this Agreement; it being understood and agreed that,
notwithstanding the first sentence of this Section 10.16(g) or anything else in
this Agreement to the contrary, the Company’s right to specific performance to
require the Investors to consummate the Closing shall remain subject to the
satisfaction (or waiver by the applicable party) of the conditions to the
Closing hereunder. Any requirements for the securing or posting of any bond with
such remedy are hereby waived.

 

 

39



--------------------------------------------------------------------------------

Section 10.17 Adjustment to Shares.

If, prior to the Closing Date, the Company effects a reclassification, stock
split (including a reverse stock split), stock dividend or distribution,
recapitalization, merger, issuer tender or exchange offer, or other similar
transaction with respect to any shares of its capital stock, references to the
numbers of such shares and the prices therefore shall be equitably adjusted to
reflect such change and, as adjusted, shall, from and after the date of such
event, be subject to further adjustment in accordance herewith.

Section 10.18 Notices and Consents.

Any notice required to be delivered pursuant to this Agreement to any Investor
may be delivered to the Adviser on behalf of such Investor and any consent or
approval by any Investor pursuant to this Agreement may be delivered by the
Adviser.

[Remainder of page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRADE STREET RESIDENTIAL, INC. By:   /s/ Michael Baumann

Name: Michael Baumann

Title: Chairman and Chief Executive Officer

 

SENATOR GLOBAL OPPORTUNITY FUND LP By:   /s/ Evan Gartenlaub

Name: Evan Gartenlaub

Title: General Counsel

 

SENATOR GLOBAL OPPORTUNITY INTERMEDIATE FUND L.P. By:   /s/ Evan Gartenlaub

Name: Evan Gartenlaub

Title: General Counsel



--------------------------------------------------------------------------------

Annex I

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is entered into as of [—], 2013, by and among Trade
Street Residential, Inc., a Maryland corporation (the “Company”) and the
investment entities managed or advised by Senator Investment Group LP a Delaware
limited partnership (the “Adviser”), as set forth on the signature pages hereto
(each, an “Investor,” and collectively, the “Investors”).

WHEREAS, the Investors and the Company have entered into that certain Standby
Purchase Agreement, dated as of November 12, 2013 (as it may be amended,
restated, or otherwise modified from time to time, and together with all
exhibits, schedules, and other attachments thereto, the “Standby Purchase
Agreement”), pursuant to, and subject to the terms and conditions of which, the
Investors wish to subscribe for and the Company desires to issue and sell,
shares of the Company’s Common Stock on the terms and subject to the conditions
set forth therein;

WHEREAS, upon the consummation of the transactions contemplated by the Standby
Purchase Agreement, the Investors will Beneficially Own (as such term is defined
herein) the number of shares of Common Stock of the Company set forth in the
Standby Purchase Agreement (collectively, the “Investor Shares”); and

WHEREAS, the Investors and the Company desire to enter into this Agreement in
order to generally set forth their respective rights and responsibilities, and
to establish various arrangements and restrictions with respect to, among other
things, (a) actions that may or may not be undertaken in respect of the Investor
Shares, (b) the governance of the Company, (c) certain registration rights with
respect to the Registrable Securities (as defined herein), (d) certain liquidity
rights with respect to the Investor Shares, and (e) other related matters with
respect to the Company.

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms

As used herein, the following terms shall have the following meanings:

“Additional Shares” has the meaning set forth in Section 4.1(c).

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person, including as to the
Investors any investment entity managed or advised by Senator Investment Group
LP; provided, however, that in no event shall the Company, any of its
Subsidiaries, or any of the Company’s other controlled Affiliates be deemed to
be Affiliates of the Investors for purposes of this Agreement.

“Agreement” means this Stockholders Agreement, as it may be amended, restated,
or otherwise modified from time to time, together with all exhibits, schedules,
and other attachments hereto.

“Allowable Suspension Period” has the meaning set forth in Section 4.6(a).

“ATM Program” has the meaning set forth in Section 4.2(a).

 

A-1



--------------------------------------------------------------------------------

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all Securities that such “person” has the right to
acquire by conversion or exercise of other Securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have
correlative meaning.

“Bloomberg” means Bloomberg Financial L.P.

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday, or any other day
on which banks are required or authorized to be closed in the City of New York,
in the State of New York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Company (including by way of any reorganization,
merger, consolidation, liquidation in a single transaction or a series of
related transactions or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership by a Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) other than the Investors or
their Affiliates, including by means of any transaction or series of
transactions (including any reorganization, merger, consolidation, joint
venture, share transfer or other similar transaction) pursuant to which the
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Investors or their Affiliates collectively own more
than fifty percent (50%) of the Voting Securities of the Company or the
surviving entity, as the case may be, or (iii) the obtaining by any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of
the power (whether or not exercised) to elect a majority of the members of the
Board (or similar governing body) of the Company.

“Closing” has the meaning set forth in the Standby Purchase Agreement.

“Closing Bid Price” and “Closing Sale Price” mean, for any Security as of any
date, the last closing bid price and last closing trade price, respectively, for
such Security on the Exchange, as reported by Bloomberg, or, if the Exchange
begins to operate on an extended hours basis and does not designate the closing
bid price or the closing trade price, as the case may be, then the last bid
price or last trade price, respectively, of such Security prior to 4:00:00 p.m.,
New York Time, as reported by Bloomberg.

“Committee” has the meaning set forth in Section 2.1(c).

“Common Stock” means the Common Stock of the Company, par value $0.01 per share.

“Company” has the meaning set forth in the Recitals hereto.

“Company Right” has the meaning set forth in Section 3.1(b).

“Compensation Committee” has the meaning set forth in Section 2.1(c).

“Consent Default” has the meaning set forth in Section 2.2(c).

“Consent Default Rate” has the meaning set forth in Section 2.2(c).

“Consent Delay Payments” has the meaning set forth in Section 2.2(c).

 

A-2



--------------------------------------------------------------------------------

“Consent Fee Shares” has the meaning set forth in Section 2.2(c).

“Contracting Party” has the meaning set forth in Section 6.10.

“Consent Rate” has the meaning set forth in Section 2.2(c).

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two (2) or more Persons, means
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or by any
other means.

“Controlling Person” has the meaning set forth in Section 4.8(a).

“Convertible Securities” means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including Options) that are
directly or indirectly convertible into, or otherwise exchangeable or
exercisable for, shares of Common Stock.

“Damages” has the meaning set forth in Section 4.8(a).

“DCR” has the meaning set forth in Section 2.3.

“Debt” means, with respect to the Company and its subsidiaries, all liabilities,
including all obligations in respect of principal, accrued interest, penalties,
fees and premiums, for (a) indebtedness for borrowed money (including principal
and accrued interest), (b) indebtedness evidenced by notes, debentures, bonds or
other similar instruments (including principal and accrued interest),
(c) “earn-out” obligations and other obligations for the deferred purchase price
of property, goods or services (other than trade payables or accruals incurred
in the ordinary course of business), (d) indebtedness for payments arising in
respect of drawn letters of credit or bankers’ acceptances or secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) liabilities and
obligations under capital leases (determined in accordance with GAAP), and
(f) indebtedness of third Persons which is directly or indirectly guaranteed by
the Company or any of its subsidiaries.

“Director” means, with respect to any Person, any member of the board of
directors of such Person (other than any advisory, honorary or other non-voting
member of such board).

“DTC” means The Depository Trust Company.

“Effective Deadline” has the meaning set forth in Section 4.1(b).

“Effectiveness Period” has the meaning set forth in Section 4.1(b).

“Equity Issuance” means any issuance, sale or placement of any Common Stock or
other Capital Stock of the Company or any of its subsidiaries, and any issuance,
sale or placement of any other Securities of the Company or any of its
subsidiaries that are convertible or exchangeable into Common Stock or other
Capital Stock of the Company or any of its subsidiaries; provided, however, that
no Permitted Issuance shall constitute or be deemed to constitute an “Equity
Issuance” for purposes of this Agreement.

“Exchange” means, initially, the NASDAQ Global Market and any successor thereto
or, in the future, any other stock market on which the Common Stock is listed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

 

A-3



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Full Cooperation” means, in connection with any Underwritten Offering, where,
in addition to the cooperation otherwise required by this Agreement, members of
senior management of the Company fully cooperate with the underwriter(s) in
connection with all reasonable and customary recommendations and requests of
such underwriter(s), and make two members of senior management available upon
reasonable notice to participate in due diligence meetings or calls, “road-show”
and other reasonable and customary marketing activities in such locations
(domestic and foreign) as recommended by the underwriter(s).

“GAAP” means United States generally accepted accounting principles in effect as
of the date hereof.

“Governing Documents” means the articles of restatement and bylaws of the
Company.

“Holder” means the Investors and any Permitted Transferee that becomes a Holder
pursuant to Section 4.12.

“HSR Act” has the meaning set forth in Section 3.2(f).

“Indemnified Party” has the meaning set forth in Section 4.8(c).

“Indemnifying Party” has the meaning set forth in Section 4.8(c).

“Investment Committee” has the meaning set forth in Section 2.1(c).

“Investor” and “Investors” have the meaning set forth in the Recitals hereto.

“Investor Nominated Directors” has the meaning set forth in Section 2.1(a).

“Investor Shares” has the meaning set forth in the Recitals hereto.

“Investor Standby Shares” has the meaning set forth in Section 3.1(b).

“Law” means any statue, law, regulation, ordinance, rule, injunction, order,
decree, directive, or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“Liquidity Date” has the meaning set forth in Section 3.1(b).

“Liquidity Notice” has the meaning set forth in Section 3.1(a).

“Liquidity Right Expiration Date” has the meaning set forth in Section 3.1(a).

“Liquidity Right Measurement Date” has the meaning set forth in Section 3.1(a).

“Liquidity Right Threshold” has the meaning set forth in Section 3.1(a).

“Mailing Date” has the meaning set forth in Section 2.1(a).

“Market Capitalization” means the product of (x) the number of shares of Common
Stock outstanding and (y) the arithmetic average of the VWAPs over the ten
(10) Trading Days prior to the date of determination.

“Measurement Period” has the meaning set forth in Section 3.1(a).

“Non-Recourse Party” has the meaning set forth in Section 6.10.

 

A-4



--------------------------------------------------------------------------------

“Operating Partnership” has the meaning set forth in Section 2.2(a)(vi).

“Options” means any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire shares of Capital Stock of the Company (or any
successor thereto).

“Permitted Issuance” means (a) any issuance of Capital Stock upon the exercise
of Options outstanding and publicly disclosed as of the date of this Agreement
and in accordance with their terms as in effect on the date of this Agreement,
(b) any issuance, sale or authorization pursuant to the Company’s currently
existing and publicly filed compensation arrangements for its directors,
officers, employees, consultants and agents, (c) any issuance, sale or
authorization pursuant to any future compensation arrangements for the Company’s
directors, officers, employees, consultants and agents that are approved by the
Company’s Compensation Committee and do not exceed the limits set forth in
Section 2.2(a) hereof, (d) any issuance, sale or placement of Capital Stock as
consideration in any acquisition transaction the primary purpose of which is not
to raise capital, including any Change of Control, that has been approved by the
Board and does not violate the provisions of Section 2.2(a) hereof, (e) any
issuance of Capital Stock, and (f) any issuance of common units or limited
partnership interests in Operating Partnership upon conversion of contingent or
preferred units issued as of the date of this Agreement, and any issuance of
Common Stock upon redemption of common units in the Operating Partnership that
are issued and outstanding or otherwise permitted to be issued pursuant to
clause (d) above as of the date of this Agreement pursuant to the terms of the
Agreement of Limited Partnership of the Operating Partnership.

“Permitted Transferee” has the meaning set forth in Section 4.12.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Piggyback Registration” has the meaning set forth in Section 4.2(a).

“Pre-Emptive Shares” means any shares of Common Stock issued or issuable to the
Investors pursuant to Section 3.2.

“Pro Rata Portion” means, with respect to the Investors and their Affiliates at
a given time and with respect to a given Equity Issuance, a number of shares of
Common Stock, other Capital Stock or other Securities to be issued, sold or
placed in the Equity Issuance equal to the product of (a) the number of shares
of Common Stock, other Capital Stock or other Securities proposed to be issued,
sold or placed in the Equity Issuance, multiplied by (b) a fraction, the
numerator of which is the aggregate number of shares of Common Stock
Beneficially Owned by the Investor and its Affiliates immediately prior to the
Equity Issuance, and the denominator of which is the aggregate number of shares
of outstanding Common Stock immediately prior to the Equity Issuance.

“Quarterly Business Plan” has the meaning set forth in Section 3.1(c).

“Registrable Securities” means the shares of Common Stock held beneficially or
of record by any of the Holders, including, without limitation, (i) the Acquired
Shares (as defined in the Standby Purchase Agreement), (ii) the Backstop
Acquired Shares (as defined in the Standby Purchase Agreement), (iii) the
Backstop Commitment Fee Shares (as defined in the Standby Purchase Agreement),
(iv) the Additional Purchase Commitment Fee Shares (as defined in the Standby
Purchase Agreement), (v) Pre-Emptive Shares, if any, (vi) the Additional Shares,
if any, (vii) the Consent Fee Shares, if any, and (viii) shares of Common Stock
acquired by way of a dividend, stock split, recapitalization, plan of
reorganization, merger, sale of assets or otherwise. Registrable Securities
shall continue to be Registrable Securities until (x) they are sold pursuant to
an effective Registration Statement under the Securities Act or (y) they may be
sold by their Holder without registration under the Securities Act pursuant to
Rule 144 (or any similar provision then in force) without restriction or
limitation thereunder on volume or manner of sale or other restrictions or
limitations under Rule 144 and without the requirement to be in compliance with
Rule 144(c)(1).

 

A-5



--------------------------------------------------------------------------------

“Registration Default” has the meaning set forth in Section 4.1(c).

“Registration Rate” has the meaning set forth in Section 4.1(c).

“Registration Statement” means any registration statement filed by the Company
under the Securities Act that covers the resale of any of the Registrable
Securities, including a prospectus, amendments and supplements thereto, and all
exhibits and material incorporated by reference therein.

“Required Registration” has the meaning set forth in Section 4.1(a).

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
federal statute, rules, or regulations thereto, and in the case of any
referenced section of any such statute, rule, or regulation, any successor
section thereto, collectively as from time to time amended and in effect.

“SEC” means the Securities and Exchange Commission.

“Securities” or “Security” means Capital Stock, limited partnership interests,
limited liability company interests, beneficial interests, warrants, options,
restricted stock units, notes, bonds, debentures, and other securities, equity
interests, ownership interests and similar obligations of every kind and nature
of any Person.

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the SEC thereunder, and in the case of
any referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

“Standby Purchase Agreement” has the meaning set forth in the Recitals hereto.

“Suspension Notice” has the meaning set forth in Section 4.6(a).

“Third Party Consents” has the meaning set forth in Section 2.2(a).

“Trading Day” means any day on which the Common Stock is traded on the Exchange;
provided that “Trading Day” shall not include any day on which the Common Stock
is scheduled to trade on the Exchange for less than 4.5 hours or any day that
the Common Stock is suspended from trading during the final hour of trading on
the Exchange (or if the Exchange does not designate in advance the closing time
of trading, then during the hour ending at 4:00:00 p.m., New York Time).

“Underwriters’ Maximum Number” means, for any Required Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter(s) of such registration, in light of
marketing factors, be limited.

“Underwritten Offering” has the meaning set forth in Section 4.1(d).

“Underwritten Offering Request” has the meaning set forth in Section 4.1(d).

“Voting Securities” means at any time shares of any class of Capital Stock or
other Securities of the Company, including Convertible Securities that may be
converted into, exercised for, or otherwise exchanged for such shares of Capital
Stock, that are then entitled to vote generally in the election of Directors and
not solely upon the occurrence and during the continuation of certain specified
events until the occurrence of such specified event.

“VWAP” means, for any Security as of any date, the dollar volume-weighted
average price for such Security on the Exchange during the period beginning at
9:30:01 a.m., New York Time (or such other time as the

 

A-6



--------------------------------------------------------------------------------

Exchange publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York Time (or such other time as the Exchange publicly
announces is the official close of trading) as reported by Bloomberg through its
“Volume at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such Security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York Time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as such market publicly announces is the official close
of trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such Security by Bloomberg for such hours, the average of
the highest Closing Bid Price and the lowest closing ask price of any of the
market makers for such Security as reported in the OTC Link or “pink sheets” by
OTC Markets Group Inc. (formerly Pink OTC Markets Inc.).

Section 1.2 Other Definitional Provisions. When used in this Agreement, the
words “hereof,” “herein,” and “hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

ARTICLE II

GOVERNANCE

Section 2.1 The Investor’s Representation on the Board.

(a) Upon the Closing, if the number of members constituting the Board is other
than nine (9), the Board shall promptly be reconstituted such that the number of
members constituting the Board shall be no more than nine (9), subject to
increase or decrease by the Board from time-to-time, in accordance with the
Governing Documents and this Agreement. Upon the Closing, the Company shall
promptly cause up to two (2) persons (in the aggregate) designated by the
Investors to be appointed to the Board in the manner provided in the Governing
Documents for filling vacancies on the Board; provided, that, to the extent the
Investor has not designated two (2) such persons before Closing, the Company
shall promptly cause the remaining persons to be appointed to the Board, with
any required increase in the size of the Board, when such persons are designated
by the Investors. Following the Closing, subject to Section 2.1(g), for any
meeting (or consent in lieu of a meeting) of the Company’s stockholders for the
election of members of the Board, (i) so long as the Investors, together with
their Affiliates, Beneficially Own as of the date of mailing of the Company’s
definitive proxy statement in connection with such meeting (the “Mailing Date”)
at least nineteen and nine-tenths percent (19.9%) of the outstanding Common
Stock, the Company shall include two (2) persons designated by the Investors as
members of the slate of Board nominees proposed by the Board for election by the
Company’s stockholders and, subject to the Board’s duties under Maryland law,
shall recommend that the Company’s stockholders vote in favor of the election of
both such nominees, (ii) so long as the Investors, together with their
Affiliates, Beneficially Own as of the Mailing Date at least four and
nine-tenths percent (4.9%), but less than nineteen and nine-tenths percent
(19.9%), of the outstanding Common Stock, the Company shall include one
(1) person designated by the Investors as a member of the slate of Board
nominees proposed by the Board for election by the Company’s stockholders and,
subject to the Board’s duties under Maryland law, shall recommend that the
Company’s stockholders vote in favor of the election of such nominee, and
(iii) if the Investors, together with their Affiliates, Beneficially Own as of
the Mailing Date less than four and nine-tenths percent (4.9%) of the
outstanding Common Stock, the Company shall not be required to include any
persons designated by the Investors as members of the slate of Board nominees.
The members of the Board nominated or elected pursuant to this Section 2.1(a)
are referred to herein as the “Investor Nominated Directors.” The Board shall
not withdraw any nomination or, subject to the Board’s duties under Maryland
law, recommendation required under this Section 2.1(a), unless the Investor
delivers to the Board a written request for such withdrawal or the Board
determines reasonably and in good faith after consultation with outside legal
counsel that such Board nominee (i) is prohibited or disqualified from serving
as a director of the Company under any rule or regulation of the

 

A-7



--------------------------------------------------------------------------------

SEC, the Exchange or by applicable Law, (ii) has engaged in acts or omissions
constituting a breach of the Investor Nominated Director’s duty of loyalty to
the Company and its stockholders, (iii) has engaged in acts or omissions that
involve intentional misconduct or an intentional violation of Law and that are
felonies, violations of Law involving moral turpitude or are materially adverse
to the Company or (iv) has engaged in any transaction involving the Company from
which the Investor Nominated Director derived an improper personal benefit that
was not disclosed to the Board prior to the authorization of such transaction if
such disclosure is required pursuant to the Governing Documents; provided,
however, that the Investor shall have the right to replace such Board nominee
with a new Board nominee. Further, (i) for any meeting (or consent in lieu of a
meeting) of the Company’s stockholders for the election of members of the Board,
the Board shall not nominate, in the aggregate, a number of nominees greater
than the nine (9) members of the Board, (ii) subject to the Board’s duties under
Maryland law, the Board shall not recommend the election of any other person to
a position on the Board for which an Investor Nominated Director has been
nominated, and (iii) the Company shall use commercially reasonable efforts to
cause each Investor Nominated Director to be elected to the Board. If elected to
the Board, each Investor Nominated Director will hold his or her office as a
member of the Board for such term as is provided in the Governing Documents, or
until his or her death, resignation or removal from the Board or until his or
her successor has been duly elected and qualified in accordance with the
provisions of this Agreement, the Governing Documents, and applicable Law.

(b) Subject to the provisions of Section 2.1(a) and 2.1(d) and the conditions
set forth in Section 2.1(g), Michael Simanovsky shall serve as one of the
initial Investor Designated Directors.

(c) Upon the election of the Investor Nominated Directors to the Board, the
Investor Nominated Directors shall be entitled to attend meetings of the
investment committee and compensation committee of the Board. For so long as
Investor has the right to designate at least one (1) Investor Nominated Director
to serve on the Board, the Board shall maintain an investment committee, the
rights and responsibilities of which shall include those described on Exhibit A
hereto, subject to amendment by the Board from time to time (the “Investment
Committee”), and a compensation committee, the rights and responsibilities of
which shall comply with the listing requirements of the Exchange (the
“Compensation Committee” together with the Investment Committee, the
“Committees”). The Investor Nominated Directors shall receive all Committee
notices, minutes, written consents and all other materials provided to members
of the Committees. The Investor Nominated Directors shall attend and participate
in meetings of the Committees only in their capacity as observers and will have
no voting rights or any other rights granted to members of the Committees. If
any of the current rights or responsibilities of any of the Committees are
delegated to a new Board committee or sub-committee, the Investor Nominated
Directors shall have the same rights with respect to such committees or
sub-committees as they do with respect to the Committees.

(d) If the Investors’, together with their Affiliates’, Beneficial Ownership of
outstanding Common Stock falls below any percentage threshold set forth in
Section 2.1(a) above, the Investor shall promptly cause one or more, as
applicable, of the Investor Nominated Directors to resign from the Board such
that the remaining number of Investor Nominated Directors on the Board does not
exceed the number that the Investor is then entitled to designate for nomination
or appointment pursuant to the terms and conditions of Section 2.1(a) above, and
the number of directors that the Investor shall be entitled to designate for
nomination shall forever be reduced to such number of Investor Nominated
Directors serving on the Board immediately after such resignation(s) (even if
the Investors or their Affiliates shall subsequently acquire additional shares
of Common Stock). In addition, the Investors shall cause any Investor Nominated
Director to resign from the Board and any committees on which such Investor
Nominated Director serves if such Investor Nominated Director, as determined
reasonably by the Board in good faith after consultation with outside legal
counsel, (i) is prohibited or disqualified from serving as a director of the
Company or a member of any such committees under any rule or regulation of the
SEC, the Exchange or by applicable Law, (ii) has engaged in acts or omissions
constituting a breach of the Investor Nominated Director’s duty of loyalty to
the Company and its stockholders, (iii) has engaged in acts or omissions that
involve intentional misconduct or an intentional violation of Law and that are
felonies, violations of Law involving moral turpitude or are materially adverse
to the Company or (iv) has

 

A-8



--------------------------------------------------------------------------------

engaged in any transaction involving the Company from which the Investor
Nominated Director derived an improper personal benefit that was not disclosed
to the Board prior to the authorization of such transaction if such disclosure
is required pursuant to the Governing Documents or applicable Law; provided,
however, that, subject to the limitations set forth in Section 2.1(a), the
Investor shall have the right to replace such resigning Investor Nominated
Director with a new Investor Nominated Director, such newly-named Investor
Nominated Director to be appointed promptly to the Board in place of the
resigning Investor Nominated Director in the manner set forth in the Governing
Documents for filling vacancies on the Board. Further, upon the resignation of
any Investor Nominated Director, any rights granted to such Investor Nominated
Director pursuant to Section 2.1(a) and (c) shall terminate forthwith; provided,
however, that any newly-named Investor Nominated Director selected by the
Investor to replace the resigning Investor Nominated Director shall be granted
the rights set forth in Section 2.1(a) and (c). Nothing in this paragraph (d) or
elsewhere in this Agreement (except Section 2.1(f)) shall confer any third-party
beneficiary or other rights upon any person designated hereunder as an Investor
Nominated Director, whether during or after such person’s service on the Board.

(e) For so long as the Investors have the right to designate at least one (1)
Investor Nominated Director for nomination to the Board pursuant to
Section 2.1(a) above, the Board shall fill vacancies created by reason of death,
removal or resignation of any Investor Nominated Director promptly upon request
by the Investor and only as directed by the Investor, subject to the terms and
conditions set forth in Section 2.1(a) above and Sections 2.1(g) below. So long
as Investor has named a replacement within thirty (30) days following any death,
removal or resignation of an Investor Nominated Director, and prior to any
appointment of such replacement in accordance with this Agreement, and subject
to the Board’s duties under Maryland law, the Board agrees not to authorize or
take, and agrees to cause each Committee not to authorize or take, any action
that would otherwise require the consent of an Investor Nominated Director until
such time as such newly named Investor Nominated Director has been so appointed
to the Board.

(f) Each Investor Nominated Director that is elected to the Board shall be
indemnified by the Company and its subsidiaries, if applicable, in connection
with his or her service as a member of the Board to the fullest extent permitted
by Law and the Governing Documents and will be exculpated from liability for
damages to the fullest extent permitted by Law and the Governing Documents.
Without limiting the foregoing in this Section 2.1(f), each Investor Nominated
Director who is elected to the Board shall be entitled to receive from the
Company and its subsidiaries, if applicable, the same insurance coverage in
connection with his or her service as a member of the Board as is provided for
each of the other members of the Board.

(g) The Investors shall only designate a person to be an Investor Nominated
Director (i) who the Investors believe in good faith has the requisite skill and
experience to serve as a director of a publicly-traded company, (ii) who is not
prohibited from or disqualified from serving as a director of the Company
pursuant to any rule or regulation of the SEC, the Exchange or applicable Law,
(iii) who meets the applicable independence standards required by the listing
rules of the Exchange, and (iv) with respect to which no event required to be
disclosed pursuant to Item 401(f) of Regulation S-K of the 1934 Act has
occurred. Notwithstanding anything to the contrary in this Section 2.1, the
parties hereto agree that members of the Board shall retain the right to object
to the nomination, election or appointment of any Investor Nominated Director
for service on the Board if the members of the Board reasonably determine in
good faith, after consultation with outside legal counsel, that such Investor
Nominated Director fails to meet the criteria set forth above. In the event that
the members of the Board reasonably object to the nomination, election or
appointment of any Investor Nominated Director to the Board pursuant to the
terms of this Section 2.1(g), the Board shall nominate or appoint, as
applicable, another individual designated by the Investor as the Investor
Nominated Director nominated for election to the Board that meets the criteria
set forth in this Section 2.1(g) and Section 2.1(h) hereof.

(h) Notwithstanding anything to the contrary in this Section 2.1, nothing shall
prevent the Board from acting in accordance with their respective duties under
Maryland law or applicable Law or Exchange requirements. The Board shall have no
obligation to nominate, elect or appoint any Investor Nominated Director if such
nomination, election or appointment would violate applicable Law or Exchange
requirements or result in

 

A-9



--------------------------------------------------------------------------------

a breach by the Board of its duties to the Company and its stockholders;
provided, however, that the foregoing shall not affect the right of the Investor
to designate an alternative individual as the Investor Nominated Director
nominated for election to the Board, subject to the other terms, conditions and
provisions in this Article II.

(i) The Investor Nominated Directors shall be entitled to compensation and the
reimbursement of expenses in accordance with the Company’s compensation of
non-employee directors in effect from time to time in connection with their
service on the Board. In addition, all reasonable out-of-pocket expenses of the
Investors or any of their employees or Affiliates in connection with assisting
the Company or evaluating actions by the Company shall be reimbursed by the
Company. If requested by any Investor, the fees and expenses for any Investor
Nominated Director that is an employee of the Investors or its Affiliates shall
be paid directly to the Investors on behalf of such Investor Nominated Director.

(j) The rights of the Investor set forth in this Section 2.1 shall be in
addition to, and not in limitation of, such voting rights that the Investor may
otherwise have as a holder of Capital Stock of the Company, subject to
Section 5.1 below.

Section 2.2 Consent Rights.

(a) Following the earlier of receipt of the third party consents set forth on
Schedule 2.2 to this Agreement (the “Third Party Consents”) or the determination
by the Company that such Third Party Consents are no longer required, and then
for so long as the Investors, together with their Affiliates, Beneficially Own
at least four and nine-tenths percent (4.9%) of the outstanding Common Stock ,
prior written consent of the Investors will be required for:

(i) Any modification or amendment of the Company’s Governing Documents,
operating agreement or similar organizational documents (whether by merger,
consolidation or otherwise) in any manner adverse to the Investor;

(ii) Any individual or series of related retention agreements, signing bonuses,
stock option awards, stock incentive rights (including any phantom stock) or any
similar employee compensation related agreements or arrangements to the extent
that the aggregate of all of the foregoing would exceed in the aggregate during
any calendar year 10% of the Company’s Market Capitalization as of the day after
the Closing Date or that, in the aggregate, exceeds $5,000,000 in value during
any calendar year, determined as of the date of grant with respect to equity
awards and as of the date of payment with respect to cash awards or similar
arrangements;

(iii) Any purchase of shares of Common Stock or Capital Stock from members of
the Board, Company’s management or their respective Affiliates (other than
deemed repurchases in connection with the surrender of shares by members of the
Board, the Company’s management or their respective Affiliates to the Company to
satisfy any customary tax withholding in connection with vesting of restricted
stock or cashless exercises of stock options);

(iv) Any Equity Issuance at a (net of any discounts, commissions, or other
direct or indirect payments, whether in cash or other value) price per share or
deemed price per share (i.e. conversion, exchange or exercise price) of Common
Stock less than $6.33 per share;

(v) Any transaction, including any modification of rights, involving the
existing preferred shares or preferred shareholders;

(vi) Any guarantees of, incurrences of or issuances of recourse Debt or recourse
Capital Stock that is redeemable at any time by the Company or Trade Street
Operating Partnership, LP (the “Operating Partnership”) which guarantees,
incurrences or issuances during any calendar year are in a principal amount or
create an obligation or potential obligation of the Company for a payment amount
greater than $50,000,000 (not counting a guarantee and its related Debt more
than once); and for any issuance of Capital Sock other than Common Stock for
consideration or value greater than $50,000,000 in the aggregate in any calendar
year;

 

A-10



--------------------------------------------------------------------------------

(vii) Any acquisition or series of related acquisitions, the purchase price of
which would equal more than fifty percent (50%) of the Company’s Market
Capitalization immediately prior to execution of definitive documentation for
any such acquisition;

(viii) The hiring or firing of the Company’s Chief Executive Officer, Chief
Financial Officer, Chief Investment Officer, Chief Operating Officer or
President or any similar position; and

(ix) Determination by the Board that it is no longer in the Company’s best
interest to qualify as a Real Estate Investment Trust.

(b) The rights of the Investors and their Affiliates set forth in this
Section 2.2 shall be in addition to, and not in limitation of, such voting
rights that the Investors and their Affiliates may otherwise have as holders of
Capital Stock of the Company, subject to Section 5.1.

(c) If the Third Party Consents are not obtained and it is not determined by the
Company that such Third Party Consents are no longer required on or prior to the
date that is one hundred eighty (180) days following the date of this Agreement
(the “Consent Default” and the date of such Consent Default, the “Consent
Default Date”), then, as liquidated damages to any Investor for the failure to
obtain the Third Party Consents (or determination that they are no longer
required) by such date (which remedy shall be the exclusive remedy available at
law or in equity only for a period of one hundred eighty (180) days following
the Consent Default Date, but which shall not be exclusive of any other remedies
available at law or in equity after the date that is one hundred eighty (180)
days following the Consent Default Date) the Company shall (i) issue to such
Investor on the first 30 day anniversary of the Consent Default and on each
subsequent 30 day anniversary of the Consent Default (pro rated for periods
totaling less than 30 calendar days), or, if earlier, no later than five
(5) Business Days following the date that such Consent Default is cured, until
the Third Party Consents are obtained (or determination that they are no longer
required), additional shares of Common Stock, the number of which shall equal
one percent (1.0%) (the “Consent Rate”) of the aggregate purchase price paid by
such Investor pursuant to the Standby Purchase Agreement for its Acquired Shares
and the Backstop Acquired Shares divided by the arithmetic average of the VWAPs
over the ten (10) Trading Days prior to the issuance of such shares (all shares
issuable by the Company for any Consent Default are referred to herein as the
“Consent Fee Shares”) or (ii) pay an amount of cash by wire of immediately
available funds equal to the Consent Rate times the aggregate purchase price
paid by such Investor pursuant to the Standby Purchase Agreement for the
Acquired Shares and the Backstop Acquired Shares (such cash payments, the
“Consent Delay Payments”). In the event the Company fails to issue the Consent
Fee Shares or pay the Consent Delay Payments in a timely manner, the Consent Fee
Shares issued or the Consent Delay Payments paid, as the case may be, to each
Investor shall be increased at the rate of one and one-half percent (1.5%) of
the Consent Rate per month until such Consent Fee Shares are issued in full, or
such Consent Delay Payments are paid in full, as applicable.

Section 2.3 Domestically Controlled Status. To the extent that the Company can
do so without unreasonable effort or expense, upon the prior request of the
Investor, the Company shall determine whether the Company is a “domestically
controlled qualified investment entity” within the meaning of Section 897(h)(4)
of the Code (a “DCR”); provided, however, that such examination shall be limited
to information filed publicly with the SEC with respect to the ownership of
stock of the Company (i.e., Schedules 13) and any information related to the
ownership of the Company provided by the Investor, and that the Company shall
not be required to take any action (or to not take any action) so as to be
treated as a DCR at any given time.

ARTICLE III

LIQUIDITY AND PRE—EMPTIVE RIGHTS

Section 3.1 Liquidity Rights.

(a) If, on such date that is three years and six months (3.5 years) after the
Closing Date (such date, the “Liquidity Right Measurement Date”) (i) the Closing
Sale Price of the Common Stock shall not have exceeded $10.00 per share (subject
to adjustment for stock splits, stock dividends, reverse stock splits,
recapitalizations and other capital changes or similar events) on each Trading
Day during any consecutive 10-Trading Day period (the

 

A-11



--------------------------------------------------------------------------------

“Liquidity Right Threshold”) occurring during the 180 days prior to the
Liquidity Right Measurement Date (the “Measurement Period”) and (ii) the
Investors and their Affiliates Beneficially Own no less than four and
nine-tenths percent (4.9%) of the outstanding Common Stock, the Investors shall
have the rights, subject to the limitations, set forth in this Section 3.1 with
respect to shares of Common Stock purchased or otherwise acquired pursuant to
the Standby Purchase Agreement upon the Closing and still owned by the Investors
at such time. In the foregoing event, the Investors collectively may, but shall
not be obligated to, on one occasion only, provide notice to the Company that
they desire to liquidate some or all of the shares of Common Stock owned by the
Investors on the date of such notice (a “Liquidity Notice”). The Liquidity
Notice shall set forth the names of the Investors participating in such
Liquidity Notice and the number of shares of Common Stock they wish to
liquidate. It is hereby understood and agreed that the Investors may submit only
one Liquidity Notice and any such notice shall be delivered to the Company no
later than 5:00 PM Eastern Standard Time on the tenth (10th) day (or, if such
day is not a Business Day, the next Business Day thereafter) following the
Liquidity Right Measurement Date (the “Liquidity Right Expiration Date”). If no
such Liquidity Notice is delivered to the Company on or prior to the Liquidity
Right Expiration Date, the Investors shall have no further rights, and the
Company shall have no further obligations, under this Section 3.1. In addition,
if a Liquidity Notice is timely delivered, any Investor that has not
participated in such Liquidity Notice shall have no further rights under this
Section 3.1.

(b) If the Investors provide the Company with a timely Liquidity Notice, the
Company shall have the right (the “Company Right”) to purchase from the
Investors at any time or from time to time on or before the date that is
(6) months after the Liquidity Right Measurement Date (the “Liquidity Date”),
all or the specified portion of the shares of Common Stock still owned by the
Investor on the Liquidity Right Measurement Date at a price equal to the greater
of (a) $10.00 per share (subject to adjustment for stock splits, stock
dividends, reverse stock splits, recapitalizations and other capital changes or
similar events) or (b) an amount per share of Common Stock equal to 95% of the
arithmetic average of the VWAPs over the 10 Trading Days immediately prior to
the Liquidity Right Measurement Date (subject to adjustment for stock splits,
stock dividends, reverse stock splits, recapitalizations and other capital
changes or similar events); provided, however, that the rights granted to the
Investors pursuant to this Section 3.1 shall not apply to a number of securities
that exceeds the aggregate number of shares of Common Stock purchased by the
Investors under the Standby Purchase Agreement minus the aggregate number of
such shares of Common Stock sold by the Investors prior to the Liquidity Right
Measurement Date (the “Investor Standby Shares”). Nothing herein shall prevent
the Investors from selling Common Stock after the Liquidity Right Measurement
date, provided that any sale of Common Stock subject to the Company Right shall
proportionately reduce such Company Right.

(c) In the fiscal quarter immediately preceding the Liquidity Date, the Company
shall provide to the Investors a business plan that is commercially reasonable,
prepared in good faith, and consistent both with past practice and the business
plan provided to the Investors prior to the date hereof and which shall contain,
without limitation, an income statement, balance sheet and cash flows in
accordance with GAAP and set forth all material business activities and plans of
the Company (the foregoing a “Quarterly Business Plan”), which Quarterly
Business Plan shall be subject to reasonable approval by the Investor Nominated
Directors, acting as a special budget committee solely for such purpose. If the
Company does not exercise the Company Right by the Liquidity Date, the Quarterly
Business Plan shall be effective for the ensuing fiscal quarter. The Company
shall be required to prepare and furnish to the Investors an updated Quarterly
Business Plan for each fiscal quarter during which the Investors shall continue
to own Investor Standby Shares after the Liquidity Date. To the extent that
during the calendar quarter relating to a Quarterly Business Plan, any
expenditures or other items relating to the income statement, balance sheet or
cash flows deviate in a manner adverse to the Company by more than 5% from the
amounts or related item set forth in the applicable Quarterly Business Plan,
then (x) the Company shall be prohibited from making such expenditure or taking
any such action without the Investors’ approval, with such approval to be given
in the Investors’ sole discretion and (y) any subsequent Quarterly Business Plan
shall not be adopted and any related expenditures or actions shall not be taken
by the Company without the Investors’ approval, with such approval to be given
in the Investors’ sole discretion. Notwithstanding the foregoing, if the use of
proceeds of any debt or equity financing is to acquire Investor Standby Shares
still owned by the Investors,

 

A-12



--------------------------------------------------------------------------------

Investor approval will not be required so long as at the closing of such
financing, the proceeds of such financing are paid directly to the Investor to
purchase Investor Standby Shares at the price set forth in Section 3.1(b).

(d) During the Measurement Period, the Investors shall not sell on any Trading
Day during the Measurement Period a number of shares of Common Stock that
exceeds twenty percent (20%) of the average daily trading volume of the Common
Stock as reported by Bloomberg; provided, however, that from and after the such
time as the Liquidity Right Threshold has been satisfied, the foregoing
restriction shall no longer apply.

Section 3.2 Pre-Emptive Rights.

(a) For so long as the Investors, together with their Affiliates, Beneficially
Own no less than four and nine-tenths percent (4.9%) of the outstanding Common
Stock, the Investors or one or more of their designated Affiliates shall have
the option and right (but not the obligation) to participate (or nominate any of
their Affiliates to participate) in any Equity Issuance by purchasing in the
aggregate up to the Investors’ and their Affiliates’ Pro Rata Portion of such
Equity Issuance at the same price and the same terms and conditions as offered
to other investors in the Equity Issuance.

The Company agrees to use its reasonable best efforts to take any and all
action, or to cause such action to be taken, as is necessary or appropriate to
allow the Investors or their Affiliates, as applicable, to fully participate in
any Equity Issuance in accordance with the provisions of this Agreement.

(b) In the event the Company proposes to undertake an Equity Issuance, the
Company shall promptly give the Investors prior written notice of its intention,
describing the type of equity interests, the price at which such securities are
proposed to be issued (or, in the case of an underwritten or privately placed
offering in which the price is not known at the time the notice is given, the
method of determining the price and an estimate thereof), the timing of such
proposed Equity Issuance and the general terms and conditions upon which the
Company proposes to effect the Equity Issuance. The Investors and their
Affiliates shall have fifteen (15) Business Days (or, if the Company expects
that the proposed Equity Issuance will be effected in less than fifteen
(15) Business Days, such shorter period, that shall be as long as practicable,
as may be required in order for the Investors and their Affiliates to
participate in such proposed Equity Issuance) from the date the Investors
receive notice of the proposed Equity Issuance to elect to purchase up to their
Pro Rata Portion of such Equity Issuance for the consideration and upon the
terms specified in the notice provided by the Company pursuant to this
Section 3.2(b) by giving written notice to the Company and stating therein the
quantity of equity interests to be purchased. Any such notice shall be
irrevocable; provided, however, that if the Equity Issuance does not occur
within thirty (30) Business Days following such notice and the terms of the
Equity Issuance are materially modified, then the Investors and their Affiliates
will be provided the opportunity to similarly participate on such modified
terms. Any purchase of Equity Interests by any Investor and its Affiliates
pursuant to this Section 3.2 shall occur contemporaneously with, and be subject
to the same terms and conditions as, the closing of the sale of the Equity
Interests by the Company to the other parties.

(c) The purchase by the Investors and their Affiliates of Equity Interests
pursuant to this Section 3.2 shall be subject to the limitations on stock
ownership set forth in the Company’s organizational documents; provided, that
Company shall provide any necessary waiver of such limitations upon receipt of
an updated representation letter similar to the representation letter provided
by the Investors in connection with the Closing under the Standby Purchase
Agreement.

(d) In the event that neither any Investor nor any of their Affiliates exercise
the right forth in this Section 3.2 within the applicable period as set forth
above, the Company shall be permitted to sell the equity interests in respect of
which such pre-emptive rights were not exercised. In the event that the Company
has not sold the equity interests within ninety (90) days of its notice to
Investor as contemplated by Section 3.2(b), for purposes of this Section 3.2
such proposed Equity Offering shall be deemed to have been terminated, and the
Company shall provide Investor with a new notice prior to undertaking a
subsequent Equity Issuance.

 

A-13



--------------------------------------------------------------------------------

(e) The Company shall have the right, in its sole discretion, at all times prior
to consummation of any proposed Equity Issuance giving rise to the rights
granted by this Section 3.2, to abandon, withdraw or otherwise terminate such
proposed Equity Issuance, without any liability to the Investors or their
Affiliates.

(f) Notwithstanding anything to the contrary herein, in the event that Investors
and their Affiliates or the Company are required to file any notifications or
report forms under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”) in order to exercise the Investors’ and their
Affiliates’ rights pursuant to this Section 3.2, then the time periods to close
on such exercise set forth above shall be extended and the Investors’ and their
Affiliates’ rights pursuant to this Section 3.2 shall be held in abeyance for
the Investors and their Affiliates until such time that all approvals or
clearances pursuant to the HSR Act have been obtained, at which time the
Investors and Affiliates shall proceed to close on their rights pursuant to this
Section 3.2.

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Registration Statement.

(a) Subject to Section 4.6 and the other provisions of this Article IV, the
Company shall use its reasonable best efforts to file with the SEC, prior to the
Effective Deadline (as defined below), a Registration Statement covering the
registration of the resale at any time or from time to time of all Registrable
Securities pursuant to Rule 415 under the Securities Act and or any similar rule
that may be adopted by the SEC (together with any other registration required by
this Article IV, the “Required Registration”). To the extent the staff of the
SEC does not permit all of the Registrable Securities to be registered on a
Registration Statement, the Company shall file additional Registration
Statement(s) successively trying to register on each such additional
Registration Statement the maximum number of remaining Registrable Securities
until the earlier of (a) all of the Registrable Securities have been registered
with the SEC, or (b) the date on which all of the remaining Registrable
Securities may be sold without restriction or limitations pursuant to Rule 144
and without requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto). The Registration Statement shall be on Form S-3, unless the
Company is not then eligible to file a registration statement on Form S-3 under
the Securities Act, in which case (i) such registration statement shall be on
Form S-11 or other appropriate form under the Securities Act which the Company
is then eligible to file and (ii) the Company shall undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.

(b) The Company agrees (subject to Section 4.6 hereof) to cause the Registration
Statement to be declared effective by the SEC as soon as practicable after the
filing thereof but in any event prior to the one (1) year anniversary of the
Closing (the “Effective Deadline”). After issuance of any Pre-Emptive Shares or
Consent Fee Shares, such Pre-Emptive Shares or Consent Fee Shares shall become
Registrable Securities hereunder and the Company shall, as soon as reasonably
practicable, subject to Section 4.6 hereof, file a post-effective amendment to
the Registration Statement to register the Pre-Emptive Shares or Consent Fee
Shares or file a separate registration statement, which shall thereafter be
treated as a Registration Statement hereunder, covering the registration of a
secondary resale offering of the Pre-Emptive Shares or Consent Fee Shares
pursuant to Rule 415 under the Securities Act and or any similar rule that may
be adopted by the SEC. Subject to Section 4.6 hereof, the Company agrees to use
commercially reasonable efforts to keep the Registration Statement continuously
effective (including the preparation and filing of any amendments and
supplements necessary for that purpose) under the Securities Act for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold and (ii) the
date on which all of the Registrable Securities covered by the Registration
Statement may be sold without restriction or limitation pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) under the Securities Act (the “Effectiveness Period”).

 

A-14



--------------------------------------------------------------------------------

(c) If the Registration Statement relating to the Required Registration and
covering all of the Registrable Securities then outstanding does not become
effective on or prior to the Effective Deadline or after being declared
effective the Registrable Securities cannot be sold pursuant thereto (other than
during an Allowable Suspension Period (as defined in Section 4.6(a)))(a
“Registration Default”), then, as damages to any Holder by reason of any such
delay in or reduction of its ability to sell the underlying shares of Common
Stock (which remedy shall not be exclusive of any other remedies available at
law or in equity, including, without limitation, actual damages, if any,
specific performance; provided, however, the Holder cannot seek and in no event
will be entitled to consequential, speculative or incidental damages in any such
proceedings), the Company shall issue to each Holder on the first 30 day
anniversary of the Registration Default and on each subsequent 30 day
anniversary of the Registration Default (pro rated for periods totaling less
than 30 calendar days), or no later than five (5) Business Days following the
date that the applicable Registration Statement becomes effective or such
Registration Default is cured if earlier, until all of the Registrable
Securities are initially registered or once again saleable on a Registration
Statement in accordance with the provisions of this Agreement, additional shares
of Common Stock, the number of which shall equal one half of one percent (0.50%)
(the “Registration Rate”) of the aggregate purchase price paid by the Investors
pursuant to the Standby Purchase Agreement for the Acquired Shares and the
Backstop Acquired Shares divided by the arithmetic average of the VWAPs over the
ten (10) Trading Days prior to the issuance of such shares. All shares issuable
by the Company for any Registration Default are referred to herein as the
“Additional Shares.” In the event the Company fails to issue the Additional
Shares in a timely manner, the Additional Shares issued to each Holder shall be
increased at the rate of one and one-half percent (1.5%) of the Registration
Rate per month until such Additional Shares are issued in full. After issuance
of any Additional Shares, such Additional Shares shall become Registrable
Securities hereunder and the Company shall, as soon as reasonably practicable,
subject to Section 4.6 hereof, file a post-effective amendment to the
Registration Statement to register the Additional Shares or file a separate
registration statement, which shall thereafter be treated as a Registration
Statement hereunder, covering the registration of a secondary resale offering of
the Additional Shares pursuant to Rule 415 under the Securities Act and or any
similar rule that may be adopted by the SEC.

(d) Upon the written request of the Holders of a majority of the Registrable
Securities from time to time (an “Underwritten Offering Request”), the Company
will cooperate with the Investors and any Underwriter in effecting an
underwritten offering of Registrable Securities pursuant to the Registration
Statement as promptly as reasonably practicable following receipt of such
Underwritten Offering Request (an “Underwritten Offering”). In such case,
(i) the Holders of a majority of the Registrable Securities may designate the
managing underwriter(s) of the Underwritten Offering, provided that the Company
may designate a co-managing underwriter to participate in the Underwritten
Offering, subject to the approval of the Holders of a majority of the
Registrable Securities, which approval shall not be unreasonably withheld or
delayed and (ii) the Company shall (together with the Holders proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form for underwriting agreements for firm
commitment offerings of equity securities with the managing underwriter(s)
proposing to distribute their securities through such Underwritten Offering,
which underwriting agreement shall have indemnification provisions in
substantially the form as set forth in Section 4.8 of this Agreement; provided,
that (i) the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of the underwriter(s) shall also be
made to and for the benefit of the Holders proposing to distribute their
securities through the Underwritten Offering, (ii) no Holder shall be required
to make any representations and warranties to, or agreements with, any
underwriter in a registration other than customary representations, warranties
and agreements regarding such Holder, such Holder’s Registrable Securities and
such Holder’s intended method of disposition and (iii) the liability of each
Holder in respect of any indemnification, contribution or other obligation of
such Holder arising under such underwriting agreement (a) shall be limited to
losses arising out of or based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement, incorporated document or other such disclosure document or other
document or report, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder expressly for inclusion
therein and (b) shall not in any event exceed an amount equal to the net
proceeds to such Holder (after deduction of all

 

A-15



--------------------------------------------------------------------------------

underwriters’ discounts and commissions) from the disposition of the Registrable
Securities disposed of by such Holder pursuant to such Underwritten Offering. No
Holder may participate in any such Underwritten Offering unless such Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement. The Company shall not be obligated to effect or
participate in (a) more than two (2) Underwritten Offerings in any twelve
(12) month period, and (b) any Underwritten Offering during any lock-up period
required by the underwriter(s) in any prior underwritten offering conducted by
the Company on its own behalf or on behalf of the Holders.

(e) If, in connection with an Underwritten Offering, the managing underwriter(s)
advise the Company in writing (with a copy to each Holder requesting
registration) that in its or their reasonable opinion the number of securities
proposed to be included in such registration exceeds the Underwriters’ Maximum
Number, then (i) the Company shall so advise all Holders of Registrable
Securities to be included in such Underwritten Offering and (ii) the Company
will be obligated and required to include in such Underwritten Offering only
that number of Registrable Securities requested by the Holders thereof to be
included in such registration that does not exceed such Underwriters’ Maximum
Number, such Registrable Securities to be allocated pro rata among the Holders
thereof on the basis of the number of Registrable Securities requested to be
included therein by each such Holder. No shares of Common Stock held by any
Person other than Registrable Securities held by the Holders shall be included
in the Required Registration without the prior written consent of the Holders of
a majority of the Registrable Securities.

Section 4.2 Piggyback Registration.

(a) Subject to Section 4.6 hereof, if, at any time while there still remain
Registrable Securities, the Company is no longer eligible to use or,
notwithstanding its obligations under Section 4.1(a), otherwise the Registration
Statement is not effective, the Company proposes to file a new registration
statement under the Securities Act with respect to an offering of Common Stock
for (i) the Company’s own account (other than a registration statement on Form
S-4 or S-8 (or any substitute form that may be adopted by the Commission) or
with respect to a Company at-the-market offering program (“ATM Program”) or
Company dividend reinvestment plans) or (ii) the account of any holder of Common
Stock (other than the Holders), then the Company shall give written notice of
such proposed filing to the Holders as soon as reasonably practicable (but in no
event less than ten (10) Business Days before the anticipated filing date of
such new registration statement). Upon a written request, given by Holders to
the Company within five (5) Business Days after delivery of any such notice by
the Company, to include Registrable Securities in such Registration (which
request shall specify the number of Registrable Securities proposed to be
included in such new registration statement if such registration statement is
not a “pay as you go” Automatic Shelf Registration Statement), the Company
shall, subject to Section 4.6 hereof, include all such requested Registrable
Securities in such new registration statement on the same terms and conditions
as applicable to the Company’s or such holder’s Common Stock (a “Piggyback
Registration”). Notwithstanding the foregoing, if at any time after giving
written notice of such proposed filing and prior to the effective date of such
new registration statement, the Company or such holders shall determine for any
reason not to proceed with the proposed filing of the new registration
statement, then the Company may, at its election, give written notice of such
determination to the Holders and, thereupon, will be relieved of its obligation
to Register any Registrable Securities in connection with such new registration
statement.

(b) The Holders of Registrable Securities shall be permitted to withdraw all or
any part of their shares from any Piggyback Registration at any time on or
before the second (2nd) Business Day prior to the planned effective date of such
Piggyback Registration, except as otherwise provided in any written agreement
with the Company’s underwriter(s), if any, establishing the terms and conditions
under which such Holders would be obligated to sell such securities in such
Piggyback Registration.

(c) If a Piggyback Registration is an Underwritten Offering on behalf of the
Company, and the managing underwriter(s) advise the Company that in its or their
reasonable opinion the number of securities

 

A-16



--------------------------------------------------------------------------------

proposed to be included in such registration exceeds the Underwriters’ Maximum
Number, then the Company shall include in such registration (i) first, the
number of securities proposed to be offered by the Company, (ii) second, the
number of securities requested to be included therein by all Holders who have
requested registration of Registrable Securities in accordance with
Section 4.2(a), pro rata on the basis of the aggregate number of Registrable
Securities requested to be included by each such Holder and (iii) third, any
other securities that have been requested to be so included by any other person.

(d) If a Piggyback Registration is an Underwritten Offering on behalf of a
holder of Company securities other than Holders, and the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities requested to be included
therein by the holder(s) originally requesting such registration, (ii) second,
the number of securities proposed to be offered by the Company, (iii) third, the
number of securities requested to be included therein by all Holders who have
requested registration of Registrable Securities in accordance with
Section 4.2(a), pro rata on the basis of the aggregate number of Registrable
Securities requested to be included by each such Holder and (iv) fourth, any
other securities that have been requested to be so included by any other person.

(e) In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

(f) The Company shall not grant to any Person the right to request the Company
to register any shares of Company securities in a Piggyback Registration unless
such rights are consistent with the provisions of this Section 4.2.

Section 4.3 Registration Expenses. In connection with registrations pursuant to
Section 4.1 or Section 4.2 hereof, the Company shall pay all of the costs and
expenses incurred in connection with the registrations thereunder (the
“Registration Expenses”), including (a) all registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
(b) all fees and expenses of compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) all reasonable
processing, duplicating and printing expenses, including expenses of printing
prospectuses reasonably requested by any Holder, (d) all of the Company’s
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties, the expense of
any liability insurance and the expense of any annual audit or quarterly
review), (e) all fees and expenses incurred in connection with listing the
Registrable Securities for trading on a national securities exchange, (f) all
fees and expenses in connection with the preparation of the Registration
Statement and related documents covering the Registrable Securities, (g) all
fees and expenses, if any, incurred with respect to any filing with FINRA,
(h) the cost of providing any CUSIP or other identification numbers for the
Registrable Securities, (i) all fees and expenses of any special experts
retained by the Company in connection with such registration, (j) any documented
out-of-pocket expenses of the underwriter(s) incurred with the approval of the
Company, (k) all fees and expenses and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested) and (l) all
reasonable fees and expenses of one (1) counsel for the Holders per
registration. Other than as provided in the foregoing sentence, the Company
shall have no obligation to pay any out-of-pocket expenses of the Holders
relating to the registrations effected pursuant to this Agreement, including the
fees and expenses of any counsel to the Holders. Each Holder shall be
responsible for the payment of any brokerage and sales commissions, underwriting
discounts and commissions, additional fees and disbursements of such Investor’s
counsel, accountants and other advisors, and any transfer taxes relating to the
sale or disposition of the Registrable Securities by such Holder pursuant to
this Agreement. The obligation of the Company to bear the expenses described in
this Section 4.3 shall apply irrespective of whether any sales of Registrable
Securities ultimately take place.

 

A-17



--------------------------------------------------------------------------------

Section 4.4 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. In connection with any such registration:

(a) The Company will (i) promptly prepare and file with the SEC such amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for as long as such registration is required to remain
effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, (iii) ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading and
(iv) comply with the provisions of the Securities Act applicable to it with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders set forth in such Registration
Statement or supplement to the prospectus. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 4.4(a)) by reason of the
Company filing a report on Form 10-Q, Form 10-K or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the Exchange Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement. By 9:30 a.m. New York City time on the
date following the date any Registration statement or any post-effective
amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.

(b) The Company will, at least ten (10) Business Days prior to filing a
Registration Statement or at least five (5) Business Days prior to filing a
prospectus or any amendment or supplement to such Registration Statement or
prospectus, furnish to (i) each Holder of Registrable Securities covered by such
Registration Statement, (ii) Holders’ counsel and (iii) each underwriter of the
Registrable Securities covered by such Registration Statement, copies of such
Registration Statement and each amendment or supplement as proposed to be filed,
together with any exhibits thereto, which documents will be subject to
reasonable review and comment by each of the foregoing Persons within five (5)
Business days after delivery, and thereafter, furnish to such Holders, Holders’
counsel and the underwriter(s), if any, such number of copies of such
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents or information as such Holder,
Holders’ counsel or the underwriter(s) may reasonably request in order to
facilitate the disposition of the Registrable Securities in accordance with the
plan of distribution set forth in the prospectus included in the Registration
Statement; provided, however, that notwithstanding the foregoing, if the Company
intends to file any prospectus, prospectus supplement or prospectus sticker that
does not make any material changes in the documents already filed, then Holders’
counsel will be afforded such opportunity to review such documents prior to
filing consistent with the time constraints involved in filing such document,
but in any event no less than one (1) Business Day.

(c) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

(d) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under any applicable securities or blue sky laws of
such jurisdictions and do any and all other lawful acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdictions of such Registrable Securities, and use
commercially reasonable efforts to keep each such registration or qualification
(or

 

A-18



--------------------------------------------------------------------------------

exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective; provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (d),
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction.

(e) The Company will notify each Holder, Holders’ counsel and the underwriter(s)
promptly in writing (provided that in no event shall such notice contain any
material, nonpublic information), (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information to be included in any Registration
Statement or prospectus or otherwise, (iii) of the issuance by any state
securities commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Each Holder hereby agrees to keep any
proper disclosures under subsection (iv) above confidential until such time as a
supplement or amendment is filed.

(f) The Company will furnish customary closing certificates and other
deliverables to the underwriter(s) and the Holders and enter into customary
agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities.

(g) The Company will make available for inspection by any underwriter
participating in any disposition pursuant to a Registration Statement, and any
attorney, accountant or other agent retained by any such seller or underwriter
(in each case after reasonable prior notice and at reasonable times during
normal business hours and without unnecessary interruption of the Company’s
business or operations), all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the Registration Statement.

(h) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

(i) The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on the Exchange
on which the Common Stock of the Company is then listed.

(j) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

(k) The Company shall provide a transfer agent and registrar for the Registrable
Securities not later than the effective date of such Registration Statement.

(l) If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

 

A-19



--------------------------------------------------------------------------------

(m) The Company otherwise shall use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC.

(n) The Company shall furnish to any requesting underwriter in an Underwritten
Offering, addressed to such underwriter, (i) an opinion of the Company’s counsel
(which may be the Company’s General Counsel), dated the date of closing of the
sale of any Registrable Securities thereunder, as well as a consent to be named
in the Registration Statement or any prospectus thereto, and (ii) comfort
letters and consent to be named in the Registration Statement or any prospectus
relating thereto signed by the Company’s independent public accountants who have
examined and reported on the Company’s financial statements included in the
Registration Statement, in each case covering substantially the same matters
with respect to the Registration Statement (and the prospectus included therein)
and (in the case of the accountants’ comfort letters) with respect to events
subsequent to the date of the financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ comfort letters delivered to
the underwriters in underwritten public offerings of securities, to the extent
that the Company is required to deliver or cause the delivery of such opinion or
comfort letters to the underwriters in an Underwritten Offering.

(o) In connection with the Required Registration, the Company shall cause there
to occur Full Cooperation.

(p) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the date any Registration Statement is
declared effective.

(q) Neither the Company nor any subsidiary or affiliate thereof shall identify
any Holder as an underwriter in any public disclosure or filing with the SEC or
any Exchange.

(r) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is reasonably determined by the Company to be necessary to
comply with federal or state securities laws, (ii) the disclosure of such
information is reasonably determined by the Company to be necessary to avoid or
correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

For purposes of Section 4.4(a), the period of distribution of Registrable
Securities in a firm commitment underwritten public offering shall be deemed to
extend until each underwriter has completed the distribution of all securities
purchased by it, and the period of distribution of Registrable Securities in any
other registration shall be deemed to extend until the termination of the
Effectiveness Period.

Section 4.5 Holders’ Obligations. The Company may require each Holder to
promptly, but in no event later than five (5) Business Days after a proper
request, furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration, including all such information as may be
requested by the SEC. Each Holder agrees that, notwithstanding the provisions of
Section 4.6 hereof, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 4.4(e) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder’s
receipt of the copies of the

 

A-20



--------------------------------------------------------------------------------

supplemented or amended prospectus contemplated by Section 4.4(e) hereof, and,
if so directed by the Company, such Holder will deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Holder, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. In the event the Company shall give such
notice, the Company shall extend the period during which such Registration
Statement shall be maintained effective by the number of days during the period
from and including the date of the giving of notice pursuant to Section 4.4(f)
hereof to the date when the Company shall make available to the Holders a
prospectus supplemented or amended to conform with the requirements of
Section 4.4(e) hereof. Notwithstanding anything to the contrary, the Company
shall, to the extent that such action is not in violation of Law, cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of a
Holder in accordance with the terms of this Agreement in connection with any
sale of Registrable Securities with respect to which a Holder has entered into a
contract for sale prior to the Holder’s receipt of a notice from the Company of
the happening of any event of the kind described in Section 4.4(e) and for which
the Holder has not yet settled.

Section 4.6 Blackout Provisions.

(a) The Company shall have the right, but not the obligation, to postpone the
filing of the Registration Statement or to suspend the use of the Registration
Statement following the effectiveness of the Registration Statement (and the
filings with any international, federal or state securities commissions), if a
Suspension Event (as defined below) occurs. If the Company elects to suspend the
effectiveness and/or use of the Registration Statement following the occurrence
of a Suspension Event, the Company, by written notice, email transmission or
such other means that the Company reasonably believes to be a reliable means of
communication (a “Suspension Notice”), shall notify the Holders that the
effectiveness of the Registration Statement has been suspended and shall direct
the Holders to suspend sales of the Registrable Securities pursuant to the
Registration Statement until the Suspension Event has ended (provided that in no
event shall such notice to any Holder contain any material, nonpublic
information, unless such Holder requested such information or has at such time
an employee designated as a director on the Board). A Suspension Event shall be
deemed to have occurred if: (i) the Company is actively pursuing an underwritten
primary offering of equity securities; (ii) the Company in good faith determined
that (A) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other significant
transaction involving the Company; (B) after the advice of counsel, sale of
Registrable Securities pursuant to the Registration Statement would require
disclosure of non-public material information not otherwise required to be
disclosed under applicable law; and (C) (x) the Company has a bona fide business
purposes for preserving the confidentiality of such transaction, (y) disclosure
would have a material adverse effect on the Company or the Company’s ability to
consummate such transaction, or (z) disclosure would render the Company unable
to comply with SEC requirements, in each case under circumstances that would
make it impractical or inadvisable to cause the Registration Statement (or such
filings) to become effective or to promptly amend or supplement the Registration
Statement on a post-effective basis, as applicable; or (iii) the Company shall
have determined in good faith, after the advice of counsel, that it is required
by law, rule or regulation or that it is in the best interests of the Company to
supplement the Registration Statement or file a post-effective amendment to the
Registration Statement in order to incorporate information into the Registration
Statement for the purpose of (1) including in the Registration Statement any
prospectus required under Section 10(a)(3) of the Securities Act; (2) reflecting
in the prospectus included in the Registration Statement any facts or events
arising after the effective date of the Registration Statement (or of the
most-recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein; or
(3) including in the prospectus included in the Registration Statement any
material information with respect to the plan of distribution not disclosed in
the Registration Statement or any material change to such information. Upon the
occurrence of any Suspension Event, the Company shall use its commercially
reasonable efforts to cause the Registration Statement to become effective or to
promptly amend or supplement the Registration Statement or to take such action
as is necessary to make resumed use of the Registration Statement compatible
with the Company’s best interests, as applicable, so as to permit the Holders to
resume sales of the Registrable Securities as soon as practicable. In no event
shall the Company be permitted to suspend the use of a Registration Statement

 

A-21



--------------------------------------------------------------------------------

for more than thirty (30) consecutive days or for more than ninety (90) days in
any 12 month period and the first day of any such suspension must be at least
five (5) days after the last day of any prior suspension (each, an “Allowable
Suspension Period”), except, but nonetheless still requiring the payment of
Additional Shares pursuant to Section 4.1(c), as a result of a refusal by the
SEC to declare any post-effective amendment to the Registration Statement
effective after the Company has used all commercially reasonable efforts to
cause such post-effective amendment to be declared effective, in which case the
Company shall terminate the suspension of the use of the Registration Statement
immediately following the effective date of the post-effective amendment.

(b) If and when the Company gives a Suspension Notice to the Holders to suspend
sales of the Registrable Securities following a Suspension Event, the Holders
shall not effect any sales of the Registrable Securities pursuant to such
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). If so directed by the Company, each Holder will
deliver to the Company (at the expense of the Company) all copies other than
permanent file copies then in such Holder’s possession of the Prospectus
covering the Registrable Securities (the “Prospectus”) at the time of receipt of
the Suspension Notice. The Holders may recommence effecting sales of the
Registrable Securities pursuant to the Registration Statement (or such filings)
upon the delivery by the Company of notice that the Suspension Event or its
potential effects are no longer continuing (an “End of Suspension Notice”),
which End of Suspension Notice shall be given by the Company to the Holders in
the same manner as the Suspension Notice promptly following the conclusion of
any Suspension Event and its effect. Notwithstanding anything to the contrary,
the Company shall, to the extent that such action is not in violation of Law,
cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of a Holder in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder’s receipt of a
Suspension Notice from the Company and for which the Holder has not yet settled.

(c) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date taking into account any permissible
extension, upon written notice thereof by the Company to the Holders, but
nonetheless still requiring the payment of Additional Shares pursuant to
Section 4.1(c), the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to any Registration Statement or to require the
Company to take action with respect to the registration or sale of any
Registrable Securities pursuant to any Registration Statement shall be suspended
until the date on which the Company has filed such reports, and the Company
shall notify the Holders in writing as promptly as practicable when such
suspension is no longer required.

(d) If the Company shall take any action pursuant to clause (ii) of
Section 4.6(a) with respect to any participating Holder in a period during which
the Company shall be required to cause a Registration Statement to remain
effective under the Securities Act and the prospectus to remain current, such
period shall be extended for such Person by one (1) day beyond the end of such
period for each day that, pursuant to Section 4.6(a), the Company shall require
such Person to refrain from disposing of Registrable Securities owned by such
Person.

Section 4.7 Exchange Act Reports. The Company will use its reasonable best
efforts to timely file with the SEC such information as the SEC may require
under Section 13(a) or Section 15(d) of the Exchange Act, and the Company shall
use its reasonable best efforts to take all action as may be required as a
condition to the availability of Rule 144 or Rule 144A under the Securities Act
with respect to its Common Stock. The Company shall furnish to any holder of
Registrable Securities forthwith upon request such reports and documents as a
holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing a holder to sell any such Registrable Securities without
registration to the extent that such reports or documents are not publicly
available on the SEC’s Electronic Data Gathering, Analysis and Retrieval system
or any successor system thereto. Certificates evidencing Registrable Securities
shall not contain any legend at such time as a Holder has provided reasonable
evidence to the Company (including any customary broker’s or selling
stockholder’s letters but expressly excluding an opinion of counsel other than
with respect to clauses (d) or (e) below), that (a) there has been a sale of
such Registrable Securities pursuant to an effective registration statement,
(b) there has been a

 

A-22



--------------------------------------------------------------------------------

sale of such Registrable Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (c) such Registrable Securities
are then eligible for sale under Rule 144(b)(i), (d) in connection with a sale,
assignment or other transfer (other than under Rule 144), upon request of the
Company, such Holder provides the Company with an opinion of counsel to such
Holder, in a reasonably acceptable form, to the effect that such sale,
assignment or transfer of the Registrable Securities may be made without
registration under the applicable requirements of the Securities Act or (e) such
legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
SEC). Following such time as restrictive legends are not required to be placed
on certificates representing Registrable Securities pursuant to the preceding
sentence, the Company will, no later than three (3) Business Days following the
delivery by a Holder to the Company or the Company’s transfer agent of a
certificate representing Registrable Securities containing a restrictive legend
and the foregoing evidence (and opinion if applicable), deliver or cause to be
delivered to such Holder a certificate representing such Registrable Securities
that is free from all restrictive and other legends or credit the balance
account of such Holder’s or such Holder’s nominee with DTC (if DTC is then
offered by the Company and its transfer agent) with a number of shares of Common
Stock equal to the number of shares of Common Stock represented by the
certificate so delivered by such Holder.

Section 4.8 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person (each, a
“Controlling Person”), from and against any and all losses, claims, damages,
judgments, fines, penalties, charges, settlement amounts (only if the Company
consented in writing to the settlement, which consent shall not be unreasonably
withheld or delayed), liabilities, reasonable attorneys’ fees, costs and
expenses of investigating and defending any such claim (collectively, “Damages”)
and any action in respect thereof to which such Holder, its managers, members,
managing members, general and limited partners, officers, directors, employees
and agents, and any such Controlling Persons may become subject to under the
Securities Act or otherwise, but only insofar as such Damages (or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or prospectus of the Company (or any amendment or supplement thereto)
or any preliminary prospectus of the Company, or arise out of, or are based
upon, any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances in which they were made, except insofar as the
same are based upon information furnished in writing to the Company by such
Holder or any of its managers, members, managing members, general partners,
officers, directors, employees, agents and Controlling Persons expressly for use
therein, and, consistent with and subject to the foregoing, shall reimburse such
Holder, its managers, members, managing members, general and limited partners,
officers, directors, employees and agents, and each such Controlling Person for
any legal and other expenses reasonably incurred by such Holder, its managers,
members, managing members, general and limited partners, officers, directors,
employees and agents, or any such Controlling Person in investigating or
defending or preparing to defend against any such Damages or proceedings. In
addition to the indemnity contained herein, the Company will reimburse each
Holder for its reasonable out-of-pocket legal and other expenses (including the
reasonable out-of-pocket cost of any investigation, preparation and travel in
connection therewith) as incurred in connection therewith, as promptly as
practicable after such expenses are incurred and invoiced.

(b) Indemnification by the Holder. The Holders agree, severally and not jointly,
to indemnify and hold harmless the Company, its officers, directors, employees
and agents and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person, to the
same extent as the foregoing indemnity from the Company to the

 

A-23



--------------------------------------------------------------------------------

Holders, but only with respect to information related to the Holders, or their
plan of distribution, furnished in writing by the Holders or any of their
managers, members, managing members, general partners, officers, directors,
employees, agents and Controlling Persons to the Company expressly for use in
any Registration Statement or prospectus, or any amendment or supplement
thereto, or any preliminary prospectus. No Holder shall be required to indemnify
any Person pursuant to this Section 4.8(b) for any amount in excess of the net
proceeds received by such Holder from the sale of the Registrable Securities
sold for the account of such Holder.

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 4.8(a) or
Section 4.8(b), the Indemnified Party shall, if a claim in respect thereof is to
be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof, the Indemnifying
Party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified Indemnifying Party, to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, that the Indemnified Party shall have the right to employ
separate counsel to represent the Indemnified Party and its Controlling Persons
who may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Indemnified Party against the Indemnifying Party,
but the fees and expenses of such counsel shall be for the account of such
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
shall have mutually agreed to the retention of, and reimbursement of fees for,
such counsel or (ii) in the reasonable opinion of counsel to such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interest between them, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
would reasonably have been a party and indemnity would reasonably have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim or proceeding. Whether or not the defense of any claim or action
is assumed by the Indemnifying Party, such Indemnifying Party will not be
subject to any liability for any settlement made without its written consent.

(d) Contribution. To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under this Section 4.8 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.

Section 4.9 No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to any of its securities (including any
registration or similar agreement) which is inconsistent with or violates the
material rights granted to the Holders in this Agreement.

 

A-24



--------------------------------------------------------------------------------

Section 4.10 Lock-Up Agreements. Each of the Holders and the Company agrees
that, in connection with an Underwritten Offering in respect of which
Registrable Securities are being sold, or in connection with any other public
offering of Common Stock by the Company, if requested by the underwriter(s), it
will enter into customary “lock-up” agreements pursuant to which it will agree
not to, directly or indirectly, sell, offer to sell, grant any option for the
sale of, or otherwise dispose of, any Common Stock or any securities convertible
or exchangeable into Common Stock (subject to customary exceptions), for a
period not to exceed ninety (90) days from the effective date of the
Registration Statement pertaining to such Registrable Securities or from such
other date as may be requested by the underwriter(s). The Company further agrees
that, in connection with an Underwritten Offering in respect of which
Registrable Securities are being sold, if requested by the managing
underwriter(s), it will exercise its best efforts to obtain agreements (in the
underwriters’ customary form) from its directors and executive officers not to,
directly or indirectly, sell, offer to sell, grant any option for the sale of,
or otherwise dispose of, any Common Stock or any securities convertible or
exchangeable into Common Stock (subject to customary exceptions), for a period
not to exceed ninety (90) days from the effective date of the Registration
Statement pertaining to such Registrable Securities or from such other date as
may be requested by the underwriter(s).

Section 4.11 Termination of Registration Rights. The rights granted under this
Article IV shall terminate on the termination of the Effectiveness Period;
provided, however, that the indemnification provisions set forth in Section 4.8
shall survive such termination.

Section 4.12 Assignment; Binding Effect. The rights and obligations provided in
this Article IV (but no other rights under this Agreement) may be assigned in
whole or in part by any Holder to any transferee of Registrable Securities
(each, a “Permitted Transferee”) without the consent of the Company or any other
Holder. Such assignment shall be effective upon receipt by the Company of
(a) written notice from the Holder certifying that the transferee is a Permitted
Transferee, stating the name and address of the Permitted Transferee and
identifying the amount of Registrable Securities with respect to which the
rights under this Agreement are being transferred, and (b) a written agreement
from the Permitted Transferee to be bound by all of the terms of this Article IV
as a “Holder.” Upon receipt of the documents referenced in clauses (a) and
(b) of this Section 4.12, the Permitted Transferee shall thereafter be deemed to
be a “Holder” for all purposes of this Article IV. Except as set forth in this
Section 4.12, the rights and obligations provided in this Article IV may not be
assigned by any party hereto without the prior written consent of each of the
other parties hereto.

ARTICLE V

COVENANTS

Section 5.1 Standstill.

(a) The Investors hereby agree that from the Closing until the earliest of
(i) such time as the Investors and their Affiliates no longer collectively own
at least four and nine-tenths percent (4.9%) of the outstanding Common Stock,
(ii) the fourth (4th) anniversary hereof or (iii) a Change of Control of the
Company, without the prior written approval of the Company, neither the
Investors nor any of its Affiliates will, directly or indirectly:

(i) acquire, offer or propose to acquire or agree to acquire, Beneficial
Ownership of any Voting Securities, other than Voting Securities acquired (A) as
a result of the exercise of any rights or obligations set forth in the Standby
Purchase Agreement or this Agreement, (B) pursuant to a stock split, stock
dividend, recapitalization, reclassification or similar transaction,
(C) directly from the Company, or (D) to maintain their aggregate percentage
interest in the Company’s outstanding Common Stock; provided, however, that the
Investor shall not be permitted to acquire, offer or propose to acquire or agree
to acquire, Beneficial Ownership of any Voting Securities to account for the
dilutive effect of any issuance of equity securities up to a maximum of the
4,329 shares of Common Stock authorized for issuance under the Company’s 2013
Equity Incentive Plan as of the date hereof;

 

A-25



--------------------------------------------------------------------------------

(ii) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into, or otherwise be involved in or part of, any acquisition
transaction, including a proposed negotiated private sale of its shares of
Common Stock to a single purchaser or a “group” as defined in Section 13(d) of
the Exchange Act, merger or other business combination relating to all or part
of the Company or any of its subsidiaries or any acquisition transaction for all
or part of the assets of the Company or any of its subsidiaries or any of their
respective businesses; provided, however, that negotiated private sales of
shares of Common Stock to a single purchaser or a “group” will be permitted if
the purchasing party agrees in writing to be bound by the provisions of this
Section 5.1;

(iii) other than a “solicitation” of a “proxy” (as such terms are defined under
Regulation 14A under the Exchange Act, disregarding clause (iv) of Rule
14a-1(1)(2) and including any otherwise exempt solicitation pursuant to Rule
14a-2(b)) seeking approval of the election to the Board solely with respect to
any of the Investor Nominated Directors permitted by the terms hereof to serve
on such Board, make, or in any way participate in, any such “solicitation” of
“proxies” to vote, or seek to advise or influence any person or entity with
respect to the voting election of any director to the Board;

(iv) call or seek to call a meeting of the Common Stockholders of the Company or
any of the Company’s subsidiaries or initiate any stockholder proposal for
action by the Common Stockholders of the Company, form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act and the rules and regulations thereunder) with respect to any Voting
Securities;

(v) deposit any Securities of the Company into a voting trust unless such voting
trust is bound by the provisions of this Section 5.1, or subject the Securities
of the Company to any agreement or arrangement with respect to the voting of
such Securities, or other agreement or arrangement having similar effect unless
such agreement or arrangement conforms to the provisions of this Section 5.1;

(vi) seek representation on the Board or a change in the composition of the
Board or number of directors elected by the holders of Common Stock or a change
in the number of such directors who represent the Investor, other than as
expressly permitted pursuant to this Agreement; and

(vii) bring any action or otherwise act to contest the validity of this
Section 5.1;

provided, that nothing in clauses (ii), (iii), (iv) or (vi) of this
Section 5.1(a) shall apply to the Investor Nominated Director(s) solely in his
or her capacity as a director of the Company or to actions taken by the
Investors or any of their Affiliates to prepare the Investor Nominated Directors
to act in such capacity.

(b) The limitations provided in Section 5.1(a) shall, upon the occurrence of any
of the following events, immediately be suspended until the expiration of the
time period set forth below in this Section 5.1(b), but only so long as the
Investors or any of their Affiliates did not directly or indirectly assist,
facilitate, encourage or participate in any such events:

(i) on the commencement (as defined in Rule 14d-2 of the Exchange Act) by any
Person of a tender or exchange offer seeking to acquire Beneficial Ownership of
fifty percent (50%) or more of the outstanding shares of Voting Securities of
the Company;

(ii) on the decision by the Board or a duly constituted committee of the Board
(a) to solicit one or more proposals for a transaction that, if consummated,
would result in a Change of Control or (b) to pursue discussions or negotiations
or make diligence materials available, with respect to an unsolicited proposal
for a transaction that, if consummated, would result in a Change of Control;

(iii) on the decision by the Board to recommend that stockholders approve any
action proposed by a Person pursuant to the filing of a preliminary proxy
statement with respect to the commencement of a proxy or consent solicitation
subject to Section 14 of the Exchange Act to elect or remove any directors of
the Company;

 

A-26



--------------------------------------------------------------------------------

(iv) on the adoption by the Board of Directors of a plan of liquidation or
dissolution; or

(v) on the occurrence of any material breach by the Company of any of its
material obligations under this Agreement, which breach has not been remedied
within thirty (30) days after notice is delivered by the Investors to the
Company setting forth such alleged breach with specificity.

Upon (u) any withdrawal or lapsing of any such tender or exchange offer referred
to in Section 5.1(b)(i) in which such Person does not acquire more than fifty
percent (50%) of the outstanding Voting Securities of the Company, (v) the
withdrawal of all pending proposals referred in Section 5.1(b)(ii) without a
Change of Control having occurred and without, or the termination of, an
agreement to effect a Change of Control, or the decision of the Board or a duly
constituted committee of the Board to reject all such proposals, (w) the
abandonment by the Board or a duly constituted committee of the Board of a
process to solicit a proposal of the type referred to in Section 5.1(b)(ii)
without a Change of Control having occurred and without an agreement to effect a
Change of Control, (x) the withdrawal or termination or failure of the
solicitation referred to in Section 5.1(b)(iii), (y) the termination of the plan
of liquidation referenced in Section 5.1(b)(iv), or (z) the remedy of any breach
described in Section 5.1(b)(v), the limitations provided in Section 5.1(a)
(except to the extent then suspended as a result of any other event specified in
this Section 5.1(b)) shall again be applicable for so long as and only to the
extent provided in this Agreement.

Section 5.2 No Conflicting Agreements. For so long as this Agreement remains in
effect, neither the Company nor the Investors shall enter into any stockholder
agreement or arrangement of any kind with any Person with respect to any shares
of Common Stock or Capital Stock or other Securities, or otherwise act or agree
to act in concert with any Person with respect to any shares of Common Stock or
Capital Stock or other Securities, to the extent such agreement, arrangement, or
concerted act would controvert, or otherwise be inconsistent in any material
respect with, the provisions of this Agreement.

Section 5.3 Further Assurances. Each of the Investors and the Company agrees to
execute and deliver all such further documents and do all acts and things that
from time to time may reasonably be required to effectively carry out or better
evidence or perfect the full intent and meaning of this ARTICLE V.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendment and Waiver. This Agreement may not be amended, except by
an agreement in writing, executed by each of the Investors and the Company, and
compliance with any term of this Agreement may not be waived, except by an
agreement in writing executed on behalf of the party against whom the waiver is
intended to be effective. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of any
such provision and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

Section 6.2 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void, or otherwise
unenforceable, all other provisions of this Agreement, to the extent permitted
by Law, shall not be affected and shall remain in full force and effect. Upon
any such determination, the parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 6.3 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement and the Standby Purchase Agreement, together with the agreements
and other documents and instruments referred to herein and therein, embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof, and supersede and preempt any prior understandings,
agreements, or representations by or among the parties, written or oral, that
may have related to the subject matter hereof in any way.

 

A-27



--------------------------------------------------------------------------------

Section 6.4 Successors and Assigns. Except as expressly set forth herein,
neither this Agreement nor any of the rights or obligations of any party under
this Agreement (including any rights under Article II and Article III hereof)
may be assigned, in whole or in part (except by operation of Law), by either
party without the prior written consent of the other party, and any such
transfer or attempted transfer without such consent shall be null and void;
provided however, that the Investors shall be permitted to make any such
assignment to any of their Affiliates. This Agreement shall be binding upon and
shall inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns.

Section 6.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one and the same agreement.

Section 6.6 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, except as set forth in Section 2.2(c), in
addition to, and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order, or other equitable relief in any court of competent jurisdiction
enjoining any such breach and enforcing specifically each and every one of the
terms and provisions hereof. Each party hereto agrees not to oppose the granting
of such relief in the event a court determines that such a breach has occurred,
and to waive any requirement for the securing or posting of any bond in
connection with such remedy.

(b) Except as otherwise set forth in Section 2.2(c) and Section 4.1(c), all
rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at Law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such party.

Section 6.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first (1st) Business Day following
the date of dispatch if delivered by a recognized next day courier service, or
on the third (3rd) Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to the Company:

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attention: Chief Executive Officer

Facsimile: (786) 248-3679

With a copy to (which shall not constitute notice):

Morrison & Foerster LLP

2000 Pennsylvania, NW, Suite 6000

Washington, DC 20006-1888

Attention: John A. Good

Facsimile: (202) 785-7522

If to the Investor:

Senator Investment Group LP

510 Madison Ave.

New York, New York 10022

Attention: Evan Gartenlaub, General Counsel

 

A-28



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein

Section 6.8 Governing Law; Venue and Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, without regard to, or otherwise giving effect to,
anybody of Law or other rule that would cause or otherwise require the
application of the Laws of any other jurisdiction.

(b) Any action or proceeding against either the Company or Investor relating in
any way to this Agreement shall be brought exclusively in the United States
District Court for the Southern District of New York (and the appellate courts
thereto), and each of the Company and Investor irrevocably submits to the
jurisdiction of both such courts in respect of any such action or proceeding.
Any actions or proceedings to enforce a judgment issued by one of the foregoing
courts may be enforced in any jurisdiction.

(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
OF THE COMPANY AND THE INVESTORS HEREBY WAIVE AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION, OR
SUIT (WHETHER IN CONTRACT, TORT, OR OTHERWISE), INQUIRY, PROCEEDING, OR
INVESTIGATION ARISING OUT OF, OR BASED UPON, THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH OF THE COMPANY AND THE INVESTORS ACKNOWLEDGE THAT IT HAS BEEN
INFORMED BY THE OTHER PARTY THAT THIS SECTION 6.8(C) CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH IT IS RELYING, AND WILL RELY IN ENTERING INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY OR THE INVESTORS
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.8(C) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

Section 6.9 Third Party Benefits. Except pursuant to the provisions in
Section 6.10 or expressly provided in this Agreement, none of the provisions of
this Agreement are for the benefit of, or shall be enforceable by, any
third-party beneficiary.

Section 6.10 No Recourse Against Others. All claims, causes of action (whether
in contract or in tort, in law or in equity, or granted by statute),
obligations, or liabilities that may be based upon, be in respect of, arise
under, out of or by reason of, be connected with, or relate in any manner to
this Agreement, or the negotiation, execution, performance or breach of this
Agreement (including any representation or warranty made in, in connection with,
or as an inducement to, this Agreement), may be made only against (and are those
solely of) the entities that are expressly identified as parties in the preamble
to this Agreement (the “Contracting Parties”). No Person who is not a
Contracting Party, including any and all former, current or future directors,
officers, employees, incorporators, members, general or limited partners,
controlling persons, managers, management companies, equity holders, affiliates,
agents, attorneys, or representatives of, and any and all former, current or
future financial advisors or lenders to, any Contracting Party, and any and all
former, current or future directors, officers, employees, incorporators,
members, general or limited partners, controlling persons, managers, management
companies, equity holders, affiliates, agents, attorneys, or representatives of,
and any and all former, current or future financial advisors or lenders to, any
of the foregoing, and any and all former, current or

 

A-29



--------------------------------------------------------------------------------

future heirs, executors, administrators, trustees, successors or assigns of any
of the foregoing (the “Non-Recourse Parties”), shall have any liability (whether
in contract or in tort, in law or in equity, or granted by statute) for any
claims, causes of action, obligations or liabilities arising under, out of, in
connection with, or related in any manner to this Agreement, or the negotiation,
execution, performance, or breach of this Agreement; and, to the maximum extent
permitted by Law, each Contracting Party hereby waives and releases all such
claims and causes of action against any such Non-Recourse Parties. Without
limiting the foregoing, to the maximum extent permitted by Law, (a) each
Contracting Party hereby waives and releases any and all rights, claims,
demands, or causes of action that may otherwise be available at law or in
equity, or granted by statute, to avoid or disregard the entity form of a
Contracting Party or otherwise impose liability of a Contracting Party on any
Non-Recourse Party, whether granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the corporate, limited liability company or limited
partnership veil, unfairness, undercapitalization, or otherwise, in each case in
connection with, or related in any manner to this Agreement, or the negotiation,
execution, performance, or breach of this Agreement; and (b) each Contracting
Party disclaims any reliance upon any Non-Recourse Parties with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

Section 6.11 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.12 Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that (a) the
Investor and its Affiliates cease to Beneficially Own any shares of Common
Stock, and (b) the registration rights and obligations set forth in Article IV
(other than those set forth in Section 4.8) have terminated pursuant to
Section 4.11.

Section 6.13 Notices and Consents. Any notice required to be delivered pursuant
to this Agreement to any Investor may be delivered to the Adviser on behalf of
such Investor and any consent or approval by any Investor pursuant to this
Agreement may be delivered by the Adviser.

[The remainder of this page has been intentionally left blank.]

 

A-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

TRADE STREET RESIDENTIAL, INC.

By:

 

 

Name:

 

Title:

  SENATOR GLOBAL OPPORTUNITY FUND LP

By:

 

 

Name:

 

Title:

  SENATOR GLOBAL OPPORTUNITY INTERMEDIATE FUND L.P. By:  

 

Name:   Title:  